Exhibit 10.44

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

January 31, 2011

among

TGGT HOLDINGS, LLC,

TGG PIPELINE, LTD.

and

TALCO MIDSTREAM ASSETS, LTD.,

as Borrowers

TGGT GP HOLDINGS, LLC

and

CERTAIN SUBSIDIARIES OF BORROWERS,

as Guarantors

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Co-Lead Arranger

and

BNP PARIBAS, CITIBANK, N.A., THE ROYAL BANK OF SCOTLAND PLC

AND WELLS FARGO SECURITIES, LLC,

as Co-Lead Arrangers

$500,000,000 Senior Secured Credit Facility

 

 

 

LOGO [g139104g38m70.jpg]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1   

Section 1.01.

   Defined Terms      1   

Section 1.02.

   Classification of Loans and Borrowings      26   

Section 1.03.

   Terms Generally      26   

Section 1.04.

   Accounting Terms; GAAP      27   

Section 1.05.

   Time of Day      27    ARTICLE II THE CREDITS      27   

Section 2.01.

   Commitments      27   

Section 2.02.

   Termination and Reduction of the Aggregate Commitment      27   

Section 2.03.

   Loans and Borrowings      28   

Section 2.04.

   Requests for Borrowings      28   

Section 2.05.

   Letters of Credit      29   

Section 2.06.

   Funding of Borrowings      33   

Section 2.07.

   Interest Elections      34   

Section 2.08.

   Repayment of Loans; Evidence of Debt      35   

Section 2.09.

   Optional Prepayment of Loans      36   

Section 2.10.

   Mandatory Prepayment of Loans      36   

Section 2.11.

   Fees      37   

Section 2.12.

   Interest      38   

Section 2.13.

   Alternate Rate of Interest      39   

Section 2.14.

   Increased Costs      39   

Section 2.15.

   Break Funding Payments      41   

Section 2.16.

   Taxes      41   

Section 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      42   

Section 2.18.

   Mitigation Obligations; Replacement of Lenders      44   

Section 2.19.

   Defaulting Lenders      45   

Section 2.20.

   Affiliate Lenders      47   

Section 2.21.

   Borrower Representative      47   

Section 2.22.

   Joint and Several Liability      48    ARTICLE III REPRESENTATIONS AND
WARRANTIES      48   

Section 3.01.

   Organization; Powers      48   

Section 3.02.

   Authorization; Enforceability      48   

Section 3.03.

   Governmental Approvals; No Conflicts      48   

Section 3.04.

   Financial Condition; No Material Adverse Change      49   

Section 3.05.

   Properties; Titles, etc      49   

Section 3.06.

   Litigation      49   

Section 3.07.

   Compliance with Laws and Agreements      50   

Section 3.08.

   Investment Company Status      50   

Section 3.09.

   Taxes      50   

 

i



--------------------------------------------------------------------------------

Section 3.10.

   ERISA      50   

Section 3.11.

   Disclosure      50   

Section 3.12.

   Labor Matters      51   

Section 3.13.

   Capitalization and Credit Party Information      51   

Section 3.14.

   Margin Stock      51   

Section 3.15.

   Environmental Matters      51   

Section 3.16.

   Insurance      52   

Section 3.17.

   Solvency      52   

Section 3.18.

   Maintenance of Midstream Assets      53   

Section 3.19.

   Material Agreements      53   

Section 3.20.

   Security Instruments      53    ARTICLE IV CONDITIONS      54   

Section 4.01.

   Effective Date      54   

Section 4.02.

   Each Credit Event      58    ARTICLE V AFFIRMATIVE COVENANTS      59   

Section 5.01.

   Financial Statements; Other Information      59   

Section 5.02.

   Notices of Material Events      61   

Section 5.03.

   Existence; Conduct of Business      62   

Section 5.04.

   Payment of Obligations      62   

Section 5.05.

   Operation and Maintenance of Properties      62   

Section 5.06.

   Books and Records; Inspection Rights      63   

Section 5.07.

   Compliance with Laws      63   

Section 5.08.

   Use of Proceeds and Letters of Credit      63   

Section 5.09.

   Mortgages and Other Security      63   

Section 5.10.

   Real Property Information      64   

Section 5.11.

   Insurance      64   

Section 5.12.

   Environmental Matters      65   

Section 5.13.

   Restricted Subsidiaries      65   

Section 5.14.

   Pledged Equity Interests      66   

Section 5.15.

   Material Agreements      66   

Section 5.16.

   Further Assurances      66    ARTICLE VI NEGATIVE COVENANTS      67   

Section 6.01.

   Indebtedness      67   

Section 6.02.

   Liens      68   

Section 6.03.

   Fundamental Changes      69   

Section 6.04.

   Dispositions      69   

Section 6.05.

   Investments, Loans, Advances, Guarantees and Acquisitions      70   

Section 6.06.

   Swap Agreements      71   

Section 6.07.

   Restricted Payments      71   

Section 6.08.

   Transactions with Affiliates      72   

Section 6.09.

   Restrictive Agreements      72   

 

ii



--------------------------------------------------------------------------------

Section 6.10.

   Disqualified Stock and Fiscal Year      72   

Section 6.11.

   Amendments of Organizational Documents      72   

Section 6.12.

   Material Agreements      73   

Section 6.13.

   Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities     
73   

Section 6.14.

   Financial Covenants      73   

Section 6.15.

   Holdings and General Partner      74   

ARTICLE VII GUARANTEE OF OBLIGATIONS

     74   

Section 7.01.

   Guarantee of Payment      74   

Section 7.02.

   Guarantee Absolute      75   

Section 7.03.

   Guarantee Irrevocable      75   

Section 7.04.

   Reinstatement      75   

Section 7.05.

   Subrogation      75   

Section 7.06.

   Subordination      76   

Section 7.07.

   Payments Generally      76   

Section 7.08.

   Setoff      76   

Section 7.09.

   Formalities      77   

Section 7.10.

   Limitations on Guarantee      77   

ARTICLE VIII EVENTS OF DEFAULT

     77   

ARTICLE IX THE ADMINISTRATIVE AGENT

     80   

ARTICLE X MISCELLANEOUS

     82   

Section 10.01.

   Notices      82   

Section 10.02.

   Waivers; Amendments      83   

Section 10.03.

   Expenses; Indemnity; Damage Waiver      85   

Section 10.04.

   Successors and Assigns      87   

Section 10.05.

   Survival      90   

Section 10.06.

   Counterparts; Integration; Effectiveness      90   

Section 10.07.

   Severability      91   

Section 10.08.

   Right of Setoff      91   

Section 10.09.

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      91   

Section 10.10.

   WAIVER OF JURY TRIAL      92   

Section 10.11.

   Headings      92   

Section 10.12.

   Confidentiality      92   

Section 10.13.

   Interest Rate Limitation      93   

Section 10.14.

   USA PATRIOT Act      93   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:      Schedule 1.01A   –    Applicable Percentages and Commitments
Schedule 1.01B   –    Midstream Assets Map Schedule 3.06   –    Disclosed
Litigation Matters Schedule 3.13   –    Capitalization and Credit Party
Information Schedule 3.15   –    Disclosed Environmental Matters Schedule 3.19  
–    Material Agreements Schedule 3.20   –    Mortgage and UCC Filing
Jurisdictions Schedule 6.01   –    Existing Indebtedness Schedule 6.02   –   
Existing Liens Schedule 6.08   –    Transactions with Affiliates Schedule 6.09  
–    Existing Restrictions EXHIBITS:      Exhibit A   –    Form of Assignment
and Assumption Exhibit B-1   –    Form of Opinion of Borrowers’ Counsel Exhibit
B-2      Form of Louisiana Local Counsel Opinion Exhibit C   –    Form of
Counterpart Agreement Exhibit D   –    Form of Solvency Certificate Exhibit E  
–    Form of Note

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of January 31, 2011, among TGGT HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), TGG PIPELINE, LTD., a Texas
limited partnership (“TGG Pipeline”) and TALCO MIDSTREAM ASSETS, LTD., a Texas
limited partnership (“Talco”; and together with Holdings and TGG Pipeline, each
a “Borrower” and collectively, the “Borrowers”), TGGT GP HOLDINGS, LLC, a
Delaware limited liability company (“General Partner”) and CERTAIN SUBSIDIARIES
OF BORROWERS, as Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

The parties hereto agree as follows:

Article I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means, the acquisition by any Credit Party, whether by purchase,
merger (and, in the case of a merger with any such Person, with such Person
being the surviving corporation) or otherwise, of all or substantially all of
the Equity Interest of, or the business, property or fixed assets of or business
line or unit or a division of, any other Person primarily engaged in the
business of providing Midstream Services or the acquisition by any Credit Party
of property or assets (other than a de minimis amount of assets in relation to
the Credit Parties’ total assets) useful in the business of providing Midstream
Services or a business reasonably related thereto.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
contractual representative of the Lenders hereunder pursuant to Article IX and
not in its individual capacity as a Lender, and any successor agent appointed
pursuant to Article IX.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, EXCO and BG Group and their respective Subsidiaries shall be
considered Affiliates of the Credit Parties and each Restricted Subsidiary.

 

TGGT CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

“Affiliate Lender” means BG Atlantic Finance Limited, a company formed under the
laws of England, and its successors and permitted assigns that are Affiliates of
BG Group or Affiliates of any Credit Party or any of their respective
Subsidiaries.

“Aggregate Applicable Percentage” means, with respect to each Lender at any
time, the sum of such Lender’s Credit Exposure and Unused Commitment at such
time divided by the sum of the Aggregate Credit Exposure and Aggregate Unused
Commitment at such time, unless the Aggregate Commitment has been terminated in
which case it shall be such Lender’s Credit Exposure at such time divided by the
Aggregate Credit Exposure at such time.

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time, as such amount may be reduced from time to time pursuant
to Section 2.02. As of the Effective Date, the Aggregate Commitment is
$500,000,000.

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.

“Aggregate Unused Commitment” means, as of any date of determination, the sum of
the Unused Commitments of all the Lenders as of such date.

“Agreement” means this Credit Agreement, dated as of January 31, 2011, as it may
be amended, restated, supplemented, or otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (  1/2 of 1%) and
(c) the LMIR on such day plus 1.00%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the LMIR
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LMIR, respectively.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment
at such time; provided that in the case of Section 2.19(c) only, when a
Defaulting Lender exists, “Applicable Percentage” shall mean the percentage of
the Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. The initial amount of each Lender’s
Applicable Percentage is as set forth on Schedule 1.01A. If the Aggregate
Commitment has terminated or expired, the Applicable Percentage of any Lender
shall be determined based upon the Aggregate Commitment most recently in effect,
giving effect to any assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.

 

TGGT CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the Unused Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Unused Commitment Fee Rate”, as the case
may be, based upon the Consolidated Leverage Ratio as of the most recent
determination date; provided that until the delivery to the Administrative Agent
and the Lenders of the financial statements required under Section 5.01(b) for
the fiscal quarter ending March 31, 2011, the Applicable Rate shall be the
applicable rate per annum set forth below in Category 4:

 

Category

  

Consolidated

Leverage Ratio

   Eurodollar
Spread     ABR
Spread     Unused
Commitment
Fee Rate  

1

   > 4.50 to 1.00      3.00 %      2.00 %      0.50 % 

2

   > 4.00 to 1.00 but < 4.50 to 1.00      2.75 %      1.75 %      0.50 % 

3

   > 3.50 to 1.00 but < 4.00 to 1.00      2.50 %      1.50 %      0.50 % 

4

   > 3.00 to 1.00 but < 3.50 to 1.00      2.25 %      1.25 %      0.50 % 

5

   < 3.00 to 1.00      2.00 %      1.00 %      0.50 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of Holdings based upon Holding’s annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
the Consolidated Leverage Ratio shall be deemed to be in Category 1 at the
option of the Administrative Agent or at the request of the Majority Lenders if
Holdings fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered; provided, further that if, as a
result of any restatement of or other adjustment to the financial statements of
Holdings or for any other reason, Holdings and the Lenders determine, in their
reasonable discretion, that (i) the Consolidated Leverage Ratio as calculated by
Holdings as of any applicable date (including the Consolidated Leverage Ratio
calculated by Holdings as of the Effective Date for purposes of determining the
initial Applicable Rate) was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
Issuing Bank, as the case may be, promptly on demand by the Administrative
Agent, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.

“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of writing Swap Agreements for commodity, interest rate
or currency risk that is approved by the Administrative Agent (which approval
shall not be unreasonably withheld) and has (or the credit support provider of
such Person has), at the time any Credit Party enters into a Swap Agreement with
such Person, a long term senior unsecured debt credit rating of BBB+ or better
from S&P or Baa1 or better from Moody’s and (ii) any Lender Counterparty.

 

TGGT CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitment.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, provided, further, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“BG Gathering” means BG US Gathering Company, LLC, a Delaware limited liability
company, and its successors.

“BG Group” means BG Group, plc, a company formed under the laws of England and
Wales, and its successors.

“BoA Collateral Account” has the meaning assigned to such term in
Section 6.02(f).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (1) with respect to a corporation, the Board of
Directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the Board of Directors
of the general partner of the partnership; (3) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof; and (4) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrower” and “Borrowers” have the meanings assigned to such terms in the
preamble to this Agreement, together with their respective successors and
permitted assigns.

“Borrower Representative” means, initially, Holdings and from time to time after
the Effective Date, any other Borrower that the Borrowers may designate as its
replacement upon written notice to the Administrative Agent.

 

TGGT CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.04.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan or to determine LMIR, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral Account” means a deposit account with, and in the name of, the
Administrative Agent, for the benefit of the Lenders, established and maintained
for the deposit of cash collateral required under or in connection with this
Agreement and the other Loan Documents.

“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender or any Affiliate of any
Lender (other than any Affiliate Lender), in respect of treasury management
arrangements, depositary or other cash management services, including commercial
credit card and merchant card services.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Credit Party having a value
(determined by the greater of cost or fair market value) in excess of
$10,000,000 in the aggregate for all such losses, casualty or other insured
damage or proceedings.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

TGGT CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), other
than Permitted Holders or any one of them, of Equity Interests representing more
than forty-nine percent (49%) of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of Holdings; (b) any Person
(other than the Permitted Holders or any one of the Permitted Holders) having
the ability to elect a majority of the Board of Directors of Holdings or the
ability to vote a majority of the Total Votes, (c) Holdings and General Partner
shall cease to own, directly or indirectly, all of the outstanding Equity
Interests of any Borrower (other than Holdings) on a fully diluted basis;
(d) Holdings shall cease to own, directly or indirectly, all of the outstanding
Equity Interests of the General Partner or any other Subsidiary that is the
general partner of any Credit Party, in each case, on a fully diluted basis; or
(e) the occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of General Partner or any Borrower by Persons who were
neither (i) nominated by the Board of Directors of General Partner or such
Borrower nor (ii) appointed by directors so nominated.

“Charges” has the meaning assigned to such term in Section 10.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all assets, whether now owned or hereafter acquired by any
Credit Party, in which a Lien is granted or purported to be granted to any
Secured Party as security for any Obligation pursuant to any Security
Instrument.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.01A, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed or
agreed to provide its Commitment, as applicable, as such commitment may be
(a) reduced from time to time pursuant to Section 2.02 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.

“Consolidated Current Assets” means, as of any date of determination, the total
of (a) the consolidated current assets of Holdings and its Consolidated
Subsidiaries that are Credit Parties determined in accordance with GAAP as of
such date and calculated on a combined basis, plus (b) all Unused Commitments as
of such date, less (c) any non-cash assets required to be included in
consolidated current assets of Holdings and its Consolidated Subsidiaries that
are Credit Parties as a result of the application of Accounting Standards
Codification Section 815-10 (as successor to FASB Statement 133) as of such
date.

“Consolidated Current Liabilities” means, as of any date of determination, the
total of (a) consolidated current liabilities of Holdings and its Consolidated
Subsidiaries that are Credit Parties, as determined in accordance with GAAP as
of such date, less (b) any non-cash obligations required to be included in
consolidated current liabilities of Holdings and its Consolidated Subsidiaries
that are Credit Parties as a result of the application of Accounting Standards
Codification Section 815-10 (as successor to FASB Statement 133) as of such
date.

“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.

 

TGGT CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to Holdings and its Consolidated
Subsidiaries that are Credit Parties for any period, Consolidated Net Income for
such period; plus, without duplication and to the extent deducted in the
calculation of Consolidated Net Income for such period, the sum of (a) income or
franchise Taxes paid or accrued; (b) Consolidated Interest Expense;
(c) amortization, depletion and depreciation expense; (d) any non-cash losses or
charges on any Swap Agreement resulting from the requirements of Accounting
Standards Codification Section 815-10 (as successor to FASB Statement 133) for
that period; (e) losses from sales or other dispositions of assets and other
extraordinary or non-recurring losses; (f) cash payments made during such period
as a result of the early termination of any Swap Agreement (giving effect to any
netting agreements); and (g) other non-cash charges (excluding accruals for cash
expenses made in the ordinary course of business); minus, to the extent included
in the calculation of Consolidated Net Income for such period; (h) the sum of
(1) any non-cash gains on any Swap Agreements resulting from the requirements of
Accounting Standards Codification Section 815-10 (as successor to FASB Statement
133) for that period; (2) extraordinary or non-recurring gains; and (3) gains
from sales or other dispositions of assets; provided that, with respect to the
determination of Holding’s compliance with the Consolidated Leverage Ratio set
forth in Section 6.14(b) for any period, Consolidated EBITDA shall be adjusted
to give effect, on a pro forma basis, to any Acquisitions or Dispositions
consummated during such period as if such Acquisitions or Dispositions, as
applicable, were made at the beginning of such period.

“Consolidated Funded Indebtedness” means, as of any date and without
duplication, Indebtedness of Holdings and its Consolidated Subsidiaries that are
Credit Parties of the type described in clauses (a), (b), (c), (d), (e), (f),
(g) or (h) of the definition of Indebtedness.

“Consolidated Interest Coverage Ratio” means, as of the last day of any period,
the ratio of (A) Consolidated EBITDA for such period to (B) Consolidated
Interest Expense for such period.

“Consolidated Interest Expense” means for any period, without duplication, the
aggregate of all interest paid or accrued by Holdings and its Consolidated
Subsidiaries that are Credit Parties, on a consolidated basis, in respect of
Indebtedness of any such Person, including all interest, fees and costs payable
with respect to the obligations related to such Indebtedness (other than fees
and costs which may be capitalized as transaction costs in accordance with GAAP)
and the interest component of Capital Lease Obligations, all as determined in
accordance with GAAP.

“Consolidated Leverage Ratio” means, as of the last day of any period, the ratio
of (A) Consolidated Funded Indebtedness as of the end of such period to
(B) Consolidated EBITDA for such period.

 

TGGT CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of Holdings and its Consolidated Subsidiaries that are Credit Parties, as
applicable, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Consolidated Subsidiary of Holdings, or is merged
into or consolidated with Holdings or any of its Consolidated Subsidiaries, as
applicable, (b) the income (or deficit) of any Person in which any other Person
(other than Holdings or any of its Consolidated Subsidiaries that are Credit
Parties) has an Equity Interest, except to the extent of the amount of dividends
or other distributions actually paid to Holdings or any of its Consolidated
Subsidiaries that are Credit Parties during such period, and (c) the
undistributed earnings of any Consolidated Subsidiary of Holdings, to the extent
that the declaration or payment of dividends or similar distributions by such
Consolidated Subsidiary is not at the time permitted by the terms of any
contractual obligation (other than under any Loan Document) or by any law
applicable to such Consolidated Subsidiary.

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other Person.
“Controlling” and “Controlled” have meanings correlative thereto.

“Co-Documentation Agent” means, so long as each such Person is a Lender, each
Person identified as such on Schedule 1.01A.

“Co-Lead Arranger” means (a) J.P. Morgan, (b) so long as Wells Fargo Bank,
National Association is a Lender, Wells Fargo Securities, LLC, and (c) so long
as each such Person is a Lender, each of BNP Paribas, Citibank, N.A. and The
Royal Bank of Scotland plc.

“Co-Syndication Agent” means, so long as each such Person is a Lender, each
Person identified as such on Schedule 1.01A.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit C delivered by a Guarantor pursuant to Section 5.13.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Credit Parties” means collectively, each Borrower, and each Guarantor and each
individually, a “Credit Party”.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

TGGT CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent, the Issuing Bank or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrowers, the Administrative Agent, the Issuing Bank or any Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by the Administrative Agent, the Issuing Bank or any Lender,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt by the Administrative Agent, the
Issuing Bank or such Lender of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Defensible Title” means good and defensible title of the Credit Parties to the
Midstream Assets that is free and clear of all Liens, defects or irregularities,
excluding the Liens permitted pursuant to Section 6.02.

“Disclosed Environmental Matters” means the environmental matters disclosed in
Schedule 3.15.

“Disclosed Litigation Matters” means the actions, suits and proceedings
disclosed in Schedule 3.06.

“Disposition” or “Dispose” means with respect to any Property, the sale,
transfer, license, lease, exchange, assignment, conveyance or other disposition
(including any sale and leaseback transaction) thereof, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualified Stock” means any Equity Interest, which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof (other than solely as a result of a
change of control or asset sale), in whole or in part, on or prior to the
Maturity Date.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

TGGT CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 10.04(b)(i); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Borrower or any of the Borrowers’ Affiliates or
Subsidiaries unless such assignee is an Affiliate Lender and such assignment is
permitted pursuant to the terms of Section 10.04(b).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, directives or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters, in each case, in effect in any and all jurisdictions
in which any Credit Party is conducting or at any time has conducted business,
or where any Property of any Credit Party is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976, as amended, the
Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended,
and the Hazardous Materials Transportation Act, as amended.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
written contract, written agreement or other enforceable written arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“EOC” means EXCO Operating Company, LP, a Delaware limited partnership, and its
successors and permitted assigns.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

TGGT CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice period is waived); (b) the existence
with respect to any Plan of a “funding shortfall” (as defined in Section 430 of
the Code or Section 303 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302 (c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Credit Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Credit Party or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrowers are located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by any
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 2.16(a).

“EXCO” means EXCO Resources, Inc., a Texas corporation and its successors.

“FASB” means Financial Accounting Standards Board.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100th of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

TGGT CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

“Fee Letter” means that certain Fee Letter, dated December 16, 2010, among
Holdings, the Administrative Agent and J.P. Morgan, and any other fee letter
executed and delivered by any Credit Party in favor of the Administrative Agent
and/or J.P. Morgan in connection with the execution and delivery of any Loan
Document, including any amendment, modification, waiver or consent to this
Agreement or any other Loan Document.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Credit Party is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” has the meaning assigned to such term in the preamble to this
Agreement, together with it successors and permitted assigns.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Liabilities” has the meaning assigned to such term in Section 7.01.

“Guarantor” means each Borrower (with respect to the Obligations of the other
Credit Parties), General Partner, and each Restricted Subsidiary that is a party
hereto or hereafter executes and delivers to the Administrative Agent and the
Lenders, a Counterpart Agreement pursuant to Section 5.13 or otherwise.

“Hazardous Materials” means any pollutant, contaminant, chemical, substance,
material or waste that is regulated by any Governmental Authority because of its
effect or potential effect on public health, safety, or the environment, and
includes without limitation oil, used oil, petroleum (or any fraction thereof) ,
natural gas, asbestos, asbestos-containing materials, radon, urea formaldehyde,
radon, mold or other fungi, and polychlorinated biphenyls.

 

TGGT CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement, together with it successors and permitted assigns.

“Hypothetical Tax Liability” means, for each taxable year, the tax liability
determined for the TGGT Equity Holders by assuming that the TGGT Equity Holders’
only income, gain, loss, deduction and credit for the taxable year is from its
direct or indirect ownership of Holdings and its Consolidated Subsidiaries and
that Holdings will have a Hypothetical Tax Liability for the year only at such
time that the TGGT Equity Holders have cumulative net taxable income for the
year and all prior years in excess of cumulative net taxable losses for the year
and all prior years (“Net Taxable Income”). The Hypothetical Tax Liability for
the TGGT Equity Holders for the taxable year shall be the corporate tax rate
then in effect (which as of the Effective Date, is 35%) of the Net Taxable
Income for the year after the application of credits, reduced by all prior Tax
Distributions under Section 6.07.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to Property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
Property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on Property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03.

“Information” has the meaning assigned to such term in Section 10.12.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter, and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three (3) months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three (3) months’ duration after the first
day of such Interest Period.

 

TGGT CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrowers may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“JPMorgan Chase Bank” and “JPMorgan Chase Bank, N.A.” means JPMorgan Chase Bank,
N.A., and its successors.

“J.P. Morgan” means J.P. Morgan Securities LLC in its capacity as sole
bookrunner and a Co-Lead Arranger.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Counterparty” means any Lender or any Affiliate of a Lender counterparty
to a Swap Agreement with any Credit Party.

“Lender Hedging Obligations” means all obligations arising from time to time
under Swap Agreements entered into from time to time between any Credit Party
and a Lender Counterparty; provided that if such Lender Counterparty ceases to
be a Lender hereunder or an Affiliate of a Lender hereunder, Lender Hedging
Obligations shall only include such obligations to the extent arising from
transactions entered into at the time such Lender Counterparty was a Lender
hereunder or an Affiliate of a Lender hereunder pursuant to any Swap Agreement.

 

TGGT CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 1.01A (including any Affiliate
Lender) and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page, formerly known as
Page 3750 of the Moneyline Telerate Service (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a Third Party with respect to such securities.

“LMIR” means, for any day, a rate per annum equal to the rate for one month U.S.
dollar deposits as reported on Reuters Screen LIBOR01 Page, formerly known as
Page 3750 of the Moneyline Telerate Service, as of 11:00 a.m., London time, on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such page of such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market).

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, Security Instruments, the Letters of Credit (and any
applications therefore and reimbursement agreements related thereto), the Fee
Letter and any other agreements executed in connection with this Agreement.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

TGGT CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

“Majority Lender Decisions” has the meaning assigned to such term in
Section 10.01(d).

“Majority Lenders” means, at any time but subject to the terms of Sections 2.19
and 2.20, Lenders having Credit Exposures and Unused Commitments representing
more than fifty percent (50%) of the sum of the Aggregate Credit Exposure and
all Unused Commitments at such time or, if the Aggregate Commitment has been
terminated, Lenders having Credit Exposures representing more than fifty percent
(50%) of the Aggregate Credit Exposure at such time.

“Material Adverse Effect” means a material adverse effect on (a) the assets or
properties, financial condition, businesses or operations of the Credit Parties
taken as a whole, (b) the ability of any Credit Party to carry out its business
as of the date of this Agreement or as proposed at the date of this Agreement to
be conducted, (c) the ability of any Credit Party to perform fully and on a
timely basis its respective obligations under any of the Loan Documents to which
it is a party, or (d) the validity or enforceability of any of the Loan
Documents or the rights and remedies of the Administrative Agent or the Lenders
under this Agreement and the other Loan Documents.

“Material Agreements” means (a) any agreement between any Credit Party and any
Affiliate of a Credit Party (other than another Credit Party), including each
gathering, handling, storing, processing, transportation, pipeline and marketing
agreements between any Credit Party and any such Affiliate for Midstream
Services, (b) the TGGT Contribution Agreement, (c) the TGGT Holdings LLC
Agreement, (d) any other contract or agreement to which any Credit Party is a
party (other than the Loan Documents) requiring payments to be made or providing
for payments to be received, in each case in excess of $5,000,000 per annum and
(e) any other contract or other arrangement to which any Credit Party is a party
(other than the Loan Documents) for which the breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.

“Material Domestic Subsidiary” means any Domestic Subsidiary that owns or holds
assets, properties or interests (including Midstream Assets, whether owned
directly or indirectly) with an aggregate fair market value, on a consolidated
basis, greater than five percent (5%) of the aggregate fair market value of all
of the assets, properties and interests (including Midstream Assets, whether
owned directly or indirectly) of the Borrowers, the General Partner and each of
the Restricted Subsidiaries, on a consolidated basis.

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any
Credit Party in an aggregate principal amount exceeding $10,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Credit Party in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Credit Party would be required to pay if such Swap Agreement were
terminated at such time.

“Maturity Date” means January 31, 2016.

“Maximum Liability” has the meaning assigned to such term in Section 7.10.

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

 

TGGT CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

“Midstream Assets” means the natural gas gathering systems of the Credit
Parties, including, without limitation, those described in the map attached as
Schedule 1.01B hereto, together with all processing and treatment plants and
facilities constituting a part thereof or necessary for the operation thereof,
and all easements, rights of way, privileges, franchises, tracts of land,
surface leases, other interests in land, pipelines, equipment, permits, contract
rights and personal property constituting a part thereof or necessary for the
ownership and operation thereof.

“Midstream Services” means the provision of gathering, transporting,
terminalling, storing, processing, dehydrating, treating and marketing
hydrocarbons and other similar activities.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the Midstream Assets and other assets of any Credit
Party described in one or more duly executed, delivered and filed Mortgages
evidencing a Lien prior and superior in right to any other Person in favor of
the Administrative Agent for the benefit of the Secured Parties and subject only
to the Liens permitted pursuant to Section 6.02.

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens required by Sections 4.01(g) and
Section 5.09. All Mortgages shall be in form and substance satisfactory to
Administrative Agent in its sole discretion.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any Disposition (whether pursuant to
a Disposition of Equity Interests of a Restricted Subsidiary or otherwise) by
any Credit Party, the excess, if any, of (a) the sum of cash and cash
equivalents received in connection with such sale, but only as and when so
received, over (b) the sum of (i) the principal amount of any Indebtedness that
is secured by Liens on such asset senior to Liens securing the Obligations and
that is required to be repaid in connection with the sale thereof (other than
the Loans), (ii) the out-of-pocket expenses incurred by such Credit Party in
connection with such sale, (iii) all legal, title and recording tax expense and
all federal, state, provincial, foreign and local taxes required to be accrued
as a liability under GAAP as a consequence of such sale, (iv) all distributions
and other payments required to be made to minority interest holders in
Restricted Subsidiaries as a result of such sale, (v) the deduction of
appropriate amounts provided by the seller as a reserve, in accordance with
GAAP, against any liabilities associated with the Property or other assets
Disposed of in such sale and retained by such Credit Party after such sale,
(vi) cash payments made to satisfy obligations resulting from early terminations
of Swap Agreements in connection with or as a result of any such Disposition and
(vii) any portion of the purchase price from such sale placed in escrow, whether
as a reserve for adjustment of the purchase price, for satisfaction of
indemnities in respect of such sale or otherwise in connection with such sale;
provided, however, that upon the termination of that escrow, Net Cash Proceeds
will be increased by any portion of funds in the escrow that are released to any
Credit Party.

 

TGGT CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.18(c).

“Obligations” means (a) any and all obligations of every nature, contingent or
otherwise, whether now existing or hereafter arising, of any Credit Party from
time to time owed to the Administrative Agent, the Issuing Bank, the Lenders or
any of them under any Loan Document, whether for principal, interest,
reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise,
(b) Lender Hedging Obligations and (c) Cash Management Obligations.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability under any so-called
“synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clause (iii) operating leases and usual and customary oil, gas and mineral
leases.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 10.04.

“Payment Currency” has the meaning assigned to such term in Section 7.07.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

TGGT CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition made with the prior written
consent of the Majority Lenders or in a transaction that satisfies each of the
following requirements: (a) no Default shall have occurred and be continuing or
would result from the consummation of such Acquisition; (b) if such Acquisition
is being made by Holdings, such Acquisition is an acquisition of the Equity
Interests of a Person; (c) the total cash and noncash consideration paid
(including the fair market value of all Equity Interests issued or transferred
to the sellers thereof, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under non-compete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and reserves for liabilities with respect thereto, and
all Indebtedness assumed in connection therewith) by or on behalf of the
Borrowers and Restricted Subsidiaries for any such Acquisition, when aggregated
with the total cash and noncash consideration paid by or on behalf of the
Borrowers and Restricted Subsidiaries for all other Acquisitions made by the
Borrowers and Restricted Subsidiaries since the Effective Date shall not exceed
$50,000,000 in the aggregate; and (e) if such Acquisition is an acquisition of
the Equity Interests of a Person, the Acquisition is structured so that the
acquired Person shall become a wholly-owned Subsidiary of a Borrower or a
Restricted Subsidiary, and, in accordance with Section 5.13, a Guarantor
pursuant to the terms of this Agreement.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being Properly
Contested;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens arising by operation of law in the ordinary course of business or
incident to the operation and maintenance of Midstream Assets each of which is
in respect of obligations that are not overdue by more than thirty (30) days or
are being Properly Contested;

(c) contractual Liens which arise in the ordinary course of business under
contracts for the sale, transportation or exchange of oil and natural gas,
marketing agreements, processing agreements, and other agreements which are
usual and customary in the midstream oil and gas business and are for claims
which are not delinquent or which are being Properly Contested, provided that
any such Lien referred to in this clause does not materially impair the use of
the Property covered by such Lien for the purposes for which such Property is
held by any Credit Party or materially impair the value of such Property subject
thereto;

(d) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(e) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VIII;

(g) easements, zoning restrictions, rights-of-way, servitudes, permits, surface
leases, and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected Property or interfere
with the ordinary conduct of business of any Credit Party;

 

TGGT CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

(h) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by any Credit Party in the ordinary
course of business covering the Property under the lease;

(i) the terms and conditions of the Rights-of-Way;

(j) preferential rights to purchase and required Third Party consents to
assignments and similar transfer restrictions;

(k) conventional rights of reassignment upon final intention to abandon or
release any Rights of Way; and

(l) rights of a common owner of any interest in any Right-of-Way currently held
by any Credit Party and such common owner as tenants in common or through common
ownership to the extent that the same does not materially impair the use or
operation of the Midstream Assets as currently used and operated;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than contractual Liens described in the foregoing
clause (c) to the extent the obligations secured by such Liens constitute
Indebtedness).

“Permitted Holders” means EXCO and BG Group.

“Permitted Investments” means:

(a) U.S. Government Securities;

(b) investments in demand and time deposit accounts, certificates of deposit and
money market deposits maturing within one hundred eighty (180) days of the date
of acquisition thereof issued by a bank or trust company which is organized
under the laws of the United States of America, any State thereof or any foreign
country recognized by the United States of America, and which bank or trust
company has capital, surplus and undivided profits aggregating in excess of
$50,000,000 (or the foreign currency equivalent thereof) and has outstanding
debt which is rated “A” (or such similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act of 1933, as amended) or any money-market fund
sponsored by a registered broker dealer or mutual fund distributor;

(c) investments in deposits available for withdrawal on demand with any
commercial bank that is organized under the laws of any country in which any
Credit Party maintains an office or is engaged in the midstream oil and gas
business; provided, however, that (i) all such deposits have been made in such
accounts in the ordinary course of business and (ii) such deposits do not at any
one time exceed $10,000,000 in the aggregate;

(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

TGGT CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

(e) investments in commercial paper, maturing not more than ninety (90) days
after the date of acquisition, issued by a corporation (other than an Affiliate
of any Credit Party) organized and in existence under the laws of the United
States of America or any foreign country recognized by the United States of
America with a rating at the time as of which any investment therein is made of
“P-1” (or higher) according to Moody’s or “A-l” (or higher) according to S&P;

(f) investments in securities with maturities of six (6) months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s; and

(g) investments in money market funds that invest substantially all their assets
in securities of the types described in clauses (a) through (f) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City, each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE JPMORGAN CHASE
BANK, N.A.’S LOWEST RATE.

“Projections” means, with respect to Holdings and its Subsidiaries on a
consolidated basis, Holdings’ forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with the historical financial statements described in Section 3.04 and after
giving effect to the Transactions, together with appropriate supporting details
and a statement of underlying assumptions, in each case in form and substance
satisfactory to the Lenders and for the period from the Effective Date through
December 31, 2014.

 

TGGT CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

“Properly Contested” means in the case of any Material Agreement, any Tax
liability or any other obligation of any Credit Party which is not paid when due
or payable by reason of such Credit Party’s bona fide dispute over its liability
therefor or the amount thereof, (a) such Material Agreement, Tax liability or
other obligation is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Credit Party
has established appropriate reserves in accordance with GAAP; (c) the
non-payment or non-performance of such Material Agreement, Tax liability or
other obligation will not have a Material Adverse Effect and will not result in
a forfeiture or sale of any of such Credit Party’s assets; (d) no Lien is
imposed upon any of such Credit Party’s assets with respect to such Material
Agreement, Tax liability or other obligation unless such Lien is at all times
subordinate in priority to the Liens in favor of the Administrative Agent, for
the benefit of the Secured Parties (except only with respect to property Taxes
that have priority as a matter of applicable law) and enforcement of such Lien
is stayed pending the final resolution or disposition of such dispute; (e) if
the failure to pay or perform results from, or is determined by, the entry,
rendition, or issuance against such Credit Party or any of its assets of a
judgment, writ, order, or decree, enforcement of such judgment, writ, order, or
decree is stayed pending a timely appeal or other judicial review; and (f) if
such contest is abandoned, settled, or determined adversely (in whole or in
part) to such Credit Party, such Credit Party forthwith pays such amounts due
and all penalties, interest, and other amounts due in connection therewith or
performs such obligations to the satisfaction of the other party to such
Material Agreement. Only that portion of the monetary obligations or failure to
perform which is in dispute may be Properly Contested.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests, cash, securities, accounts and contract
rights.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Remedial Work” has the meaning assigned to such term in Section 5.12.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, principal accounting officer, treasurer or
assistant treasurer of a Credit Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary or a Borrower hereunder; provided that notwithstanding the foregoing,
General Partner shall not be deemed to be a Restricted Subsidiary for purposes
of this Agreement (it being understood that General Partner is a Credit Party
and Guarantor for all purposes and in all respects).

“Rights of Way” means any right, title and interest of the Credit Parties in and
to all surface fee interests, surface leases, easements, rights-of-way, permits,
licenses, servitudes, and other surface rights appurtenant to, and primarily
used or held for use in connection with, the Midstream Assets.

 

TGGT CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sale and Leaseback Transaction” means any sale or other transfer of any
Property by any Person with the intent to lease such Property as lessee.

“Secured Party” means the Administrative Agent, any Lender, any Lender
Counterparty and any other holder of Obligations including any Cash Management
Obligations and Lender Hedging Obligations.

“Security Agreement” means a Pledge and Security Agreement in favor of the
Administrative Agent for the benefit of the Secured Parties covering all or
substantially all of the assets of the Credit Parties, including the Equity
Interests of General Partner, each Borrower and each Restricted Subsidiary, and
otherwise in form and substance satisfactory to the Administrative Agent.

“Security Instruments” means collectively, all Guarantees of the Obligations
evidenced by the Loan Documents, the Security Agreement, the Mortgages and all
other mortgages, security agreements, pledge agreements, collateral assignments
and other collateral documents covering the Midstream Assets of the Credit
Parties, other personal property, equipment and oil and gas inventory of the
Credit Parties and proceeds of each of the foregoing, all such documents to be
in form and substance reasonably satisfactory to the Administrative Agent.

“Specified Acquisition” means a Permitted Acquisition by any Borrower or any
Restricted Subsidiary in which the cash consideration paid by such Credit Party
is equal to or greater than $50,000,000.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless the context otherwise clearly requires,
references herein to a “Subsidiary” refer to a Subsidiary of any Borrower.

 

TGGT CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

“Super-Majority Lenders” means, at any time, Lenders having Credit Exposures and
Unused Commitments representing at least eighty percent (80%) of the sum of the
Aggregate Credit Exposure and all Unused Commitments at such time or, if the
Aggregate Commitment has been terminated, Lenders having Credit Exposures
representing at least eighty percent (80%) of the Aggregate Credit Exposure at
such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Credit Parties shall
be a Swap Agreement.

“Talco” has the meaning assigned to such term in the preamble to this Agreement,
together with it successors and permitted assigns.

“Tax Distributions” has the meaning assigned to such term in Section 6.07.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“TGG Pipeline” has the meaning assigned to such term in the preamble to this
Agreement, together with it successors and permitted assigns.

“TGGT Contribution Agreement” means that certain Contribution Agreement,
effective as of January 1, 2009, among EOC, Vaughan Holding Company, LLC and BG
Gathering, as amended, supplemented or otherwise modified from time to time to
the extent permitted under the terms of this Agreement.

“TGGT Equity Holders” means the direct holders from time to time of all of the
outstanding Equity Interests of Holdings.

“TGGT Holdings LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement, dated as of August 14, 2009, among BG Gathering,
EOC, Holdings, and the Administrative Agent, as in effect on the date hereof and
as hereafter amended, supplemented or otherwise modified from time to time to
the extent permitted under the terms of this Agreement.

“Third Party” shall mean any Person other than a Credit Party or an Affiliate of
a Credit Party.

 

TGGT CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

“Title Defect” means any Lien, defect, or other matter that causes the Credit
Parties not to have Defensible Title in and to the Midstream Assets; provided
that the following shall not be considered Title Defects:

(a) defects in the chain of title consisting of the failure to recite marital
status in a document or omissions of successions of heirship or estate
proceedings, unless such failure or omission could reasonably be expected to
result in another Person’s superior claim of title to the relevant Midstream
Asset;

(b) defects arising out of lack of survey, unless a survey is expressly required
by applicable Laws;

(c) defects arising out of lack of corporate or other entity authorization in
the public records unless such corporate or other entity action may not have
been authorized and could reasonably be expected to result in another Person’s
superior claim of title to the relevant Midstream Asset;

(d) defects based on a gap in any Credit Party’s chain of title in the state’s
records as to state Rights-of-Way, or in the county records as to other
Rights-of-Way, unless such gap is affirmatively shown to exist in such records
by an abstract of title, title opinion or landman’s title chain or runsheet;

(e) defects that have been cured by applicable Laws of limitations or
prescription; and

(g) any Lien (other than Liens permitted pursuant to Section 6.02) or loss of
title to which Administrative Agent has consented in writing.

“Total Votes” has the meaning assigned to such term in the TGGT Holdings LLC
Agreement.

“Transactions” means (i) the execution, delivery and performance by the Credit
Parties of this Agreement and the Loan Documents, (ii) the borrowing of Loans,
(iii) the use of the proceeds thereof, and (iv) the issuance of Letters of
Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unpledged Midstream Assets” means Midstream Assets which are not subject to a
Lien in favor of the Administrative Agent, for the benefit of the Secured
Parties.

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the applicable Borrower in the manner provided below and (b) any
Subsidiary of an Unrestricted Subsidiary. The Board of Directors of any Borrower
may designate any Subsidiary (including any newly acquired or newly formed
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries at the time of such designation or at any time thereafter
(i) is a Material Domestic Subsidiary, (ii) owns Midstream Assets or the Equity
Interests of any Borrower or any Restricted Subsidiary or (iii) guarantees, or
is a primary obligor of, any indebtedness, liabilities or other obligations
under any Material Indebtedness.

 

TGGT CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

“Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Credit Exposure at such
time.

“Unused Commitment Fee” has the meaning assigned to such term in
Section 2.11(a).

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or an “ABR Loan”). Borrowings also may be classified and referred to by
Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

TGGT CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Holdings
notifies the Administrative Agent that Holdings requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Holdings that the Majority Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

Section 1.05. Time of Day. Unless otherwise specified, all references to times
of day shall be references to Central time (daylight or standard, as
applicable).

Article II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the
Aggregate Credit Exposure exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans.

Section 2.02. Termination and Reduction of the Aggregate Commitment.

(a) Unless previously terminated, the Aggregate Commitment shall terminate on
the Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Aggregate Commitment; provided that (i) each reduction of the Aggregate
Commitment shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 and (ii) the Borrowers shall not terminate or reduce
the Aggregate Commitment if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.09 and Section 2.10, the Aggregate Credit
Exposure would exceed the Aggregate Commitment.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitment under paragraph (b) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Aggregate Commitment delivered by the Borrowers may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination of the Aggregate Commitment shall be permanent. Each
reduction of the Aggregate Commitment shall be made ratably among the Lenders in
accordance with their respective Commitment.

 

TGGT CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

Section 2.03. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of five (5) Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.04. Requests for Borrowings. To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
three (3) Business Days before the date of the proposed Eurodollar Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., one (1) Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.03:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

TGGT CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrowers’ account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one (1) month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own or the
account of any other Borrower or any Restricted Subsidiary in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower to, or entered into by any Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
Representative also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$25,000,000 and (ii) the Aggregate Credit Exposure shall not exceed the
Aggregate Commitment.

 

TGGT CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitment, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon on the date that such LC Disbursement is made, if the
Borrowers shall have received notice of such LC Disbursement prior to 10:00 a.m.
on such date, or, if such notice has not been received by the Borrowers prior to
such time on such date, then not later than 12:00 noon on the Business Day
immediately following the day that the Borrowers receive such notice; provided
that the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.04 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrowers, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrowers of its obligation to reimburse such LC
Disbursement.

 

TGGT CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

TGGT CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrowers
fail to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrowers receive notice from the Administrative Agent or the Majority
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing more than fifty percent (50%) of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in the Cash Collateral Account an amount in cash equal
to the total LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Credit Party described in clauses (h) or
(i) of Article VIII.

(ii) All cash collateral provided by any Borrower or any other Credit Party
pursuant to the request of the Administrative Agent in accordance with
Section 2.19(c) shall be deposited in the Cash Collateral Account.

 

TGGT CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

(iii) Deposits in the Cash Collateral Account made pursuant to either the
foregoing paragraph (i) of this Section 2.06(j) or Section 2.19(c) shall be held
by the Administrative Agent as collateral for the payment and performance of the
Obligations under this Agreement and each Credit Party hereby grants a security
interest in such cash and each deposit account into which such cash is deposited
to secure the Obligations under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the Cash Collateral Account. Other than interest at the rate
per annum in effect for accounts of the same type maintained with the
Administrative Agent at such time and any interest earned on the investment of
such deposits, which investments shall be of the type described in clause (b) of
the definition of Permitted Investments and shall be made by the Administrative
Agent in consultation with the Borrowers (unless an Event of Default shall have
occurred and be continuing, in which case, such investments shall be made at the
option and sole discretion of the Administrative Agent) and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in the Cash
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing more than fifty percent (50%) of the total
LC Exposure), be applied to satisfy other Obligations under this Agreement.

(v) If the Borrowers are required to provide cash collateral pursuant to either
paragraph (i) of this Section 2.05(j) or Section 2.19(c), the amount of such
cash collateral (to the extent not applied as aforesaid) shall be returned to
the Borrowers within three (3) Business Days after (x) in the case of cash
collateral provided pursuant to paragraph (i) above, all Events of Default have
been cured or waived and (y) in the case of cash collateral provided pursuant to
Section 2.19(c), the date on which such cash collateral is no longer required
pursuant to Section 2.19(c).

Section 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts so received, in
like funds, to an account of the Borrowers designated by the Borrower
Representative in the applicable Borrowing Request; provided that ABR Loans made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

TGGT CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

Section 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request; provided that
all Borrowings on the Effective Date shall be ABR Borrowings. Thereafter, the
Borrowers may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.04 if the Borrower
Representative were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, telecopy or electronic mail to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one (1) month’s duration.

 

TGGT CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Lenders, so notifies the Borrowers, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.08. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby jointly and severally unconditionally promises to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.

(b) Each Borrower and each surety, endorser, guarantor and other party ever
liable for payment of any sums of money payable under this Agreement, jointly
and severally waive presentment and demand for payment, notice of intention to
accelerate the maturity, protest, notice of protest and nonpayment, as to the
payments due under this Agreement or any other Loan Document and as to each and
all installments hereunder and thereunder, and agree that their liability under
this Agreement or any other Loan Document shall not be affected by any renewal
or extension in the time of payment hereof, or in any indulgences, or by any
release or change in any security for the payment of the Obligations, and hereby
consent to any and all such renewals, extensions, indulgences, releases or
changes.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (d) or (e)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

TGGT CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

(f) Any Lender or Participant may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrowers shall prepare, execute and
deliver to such Lender or Participant a promissory note payable to the order of
such Lender or Participant (or, if requested by such Lender or Participant, to
such Lender or Participant and its registered assigns) and in the form attached
hereto as Exhibit E. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.09. Optional Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole and or in part, subject to prior notice in
accordance with paragraph (b) of this Section.

(b) The Borrower Representative shall notify the Administrative Agent by
telephone (confirmed by telecopy or electronic mail) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 11:00
a.m. three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m. one (1) Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination or reduction of the
Aggregate Commitment as contemplated by Section 2.02, then such notice of
prepayment may be revoked if such notice of termination or reduction is revoked
in accordance with Section 2.02. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.03; provided that any prepayments of all
Borrowings in full in connection with a termination of all of the Lender’s
Commitments in accordance with Section 2.02 may be in an amount equal to the
outstanding principal balance of all Borrowings. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.

Section 2.10. Mandatory Prepayment of Loans.

(a) If, after giving effect to any termination or reduction of the Aggregate
Commitment or at any other time, the Aggregate Credit Exposure exceeds the
Aggregate Commitment, then the Borrowers shall immediately prepay the Loans (and
after all Loans are repaid in full, provide cash collateral in accordance with
Section 2.05(j)) to the extent necessary to eliminate such excess.

 

TGGT CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

(b) If any Credit Party Disposes of any Property at any time, whether pursuant
to a Disposition of Equity Interests of a Restricted Subsidiary permitted
pursuant to Section 6.04 or otherwise (other than Dispositions of Property
permitted under Sections 6.03(a)(iv) and (v) and Sections 6.04(a)(i)-(iv)), the
Borrowers shall prepay the Loans (and after all Loans are repaid in full,
provide cash collateral in accordance with Section 2.05(j)) in an amount equal
to 100% of the Net Cash Proceeds received by it or any other Credit Party as a
result of such Disposition within one (1) Business Day of the date it or any
Credit Party receives such Net Cash Proceeds to the extent such Net Cash
Proceeds, together with all other Net Cash Proceeds received by the Credit
Parties from all Dispositions that have occurred during the period of twelve
consecutive calendar months immediately preceding such Disposition, exceeds
$10,000,000.

(c) Amounts applied to the prepayment of Borrowings pursuant to this Section
shall be first applied ratably to ABR Borrowings then outstanding and, upon
payment in full of all outstanding ABR Borrowings, second, to Eurodollar
Borrowings then outstanding, and if more than one Eurodollar Borrowing is then
outstanding, to each such Eurodollar Borrowing beginning with the Eurodollar
Borrowing with the least number of days remaining in the Interest Period
applicable thereto and ending with the Eurodollar Borrowing with the most number
of days remaining in the Interest Period applicable thereto. Any prepayments
pursuant to this Section shall be without penalty or premium but otherwise
accompanied by accrued interest to the extent required by Section 2.12 and any
funding indemnification amounts required by Section 2.15. Amounts applied to the
payment of Borrowings pursuant to this Section may be reborrowed subject to and
in accordance with the terms of this Agreement.

Section 2.11. Fees.

(a) Each Borrower jointly and severally agrees to pay to the Administrative
Agent, for the account of each Lender, an unused commitment fee (the “Unused
Commitment Fee”) equivalent to the Applicable Rate times the daily average of
the Aggregate Unused Commitments. Such Unused Commitment Fee shall be calculated
on the basis of a year consisting of 360 days. The Unused Commitment Fee shall
be payable in arrears on the last day of March, June, September and December of
each year, commencing with the first such date to occur after the Effective
Date, and on the Maturity Date for any period then ending for which the Unused
Commitment Fee shall not have been theretofore paid. In the event the Aggregate
Commitment terminates on any date other than the last day of March, June,
September or December of any year, the Borrowers agree to pay to the
Administrative Agent, for the account of each Lender, on the date of such
termination, the total Unused Commitment Fee due for the period from the last
day of the immediately preceding March, June, September or December, as the case
may be, to the date such termination occurs.

 

TGGT CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

(b) Each Borrower jointly and severally agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to each
Lender’s participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate equal to 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Aggregate Commitment and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Aggregate Commitment terminates and
any such fees accruing after the date on which the Aggregate Commitment
terminates shall be payable on demand. Any other fees payable to the Issuing
Bank pursuant to this paragraph shall be payable within ten (10) days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) Each Borrower jointly and severally agrees to pay to the Administrative
Agent and J.P. Morgan, for their respective accounts, the fees set forth in the
Fee Letter payable to the Administrative Agent and J.P. Morgan and such other
fees payable in the amounts and at the times separately agreed upon between the
any Credit Party, the Administrative Agent and J.P. Morgan.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Unused Commitment
Fees and participation fees, to the Lenders. Subject to Section 10.13, fees paid
shall not be refundable under any circumstances.

Section 2.12. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers or any other Credit Party
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, two percent (2%) plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, two percent (2%) plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Aggregate Commitment and
on the Maturity Date; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

TGGT CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrowers and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

Section 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

TGGT CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth (i) the amount
or amounts reasonably necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, (ii) the factual basis for such compensation and (iii) the manner
in which such amount or amounts were calculated shall be delivered to the
Borrower Representative. Such certificate shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower Representative of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

TGGT CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(b) and is revoked in accordance therewith), (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.18, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower Representative within one hundred eighty (180) days after such
Lender incurs such loss, cost or expense and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

Section 2.16. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate delivered to the Borrower
Representative by a Lender or the Issuing Bank, or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Bank, setting forth
(i) the amount of such payment or liability reasonably necessary to compensate
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
(ii) the factual basis for such compensation and (iii) the manner in which such
amount or amounts were calculated, shall be conclusive absent manifest error.

 

TGGT CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower Representative (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrowers as will permit such
payments to be made without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which the Borrowers have
paid additional amounts pursuant to this Section 2.16, it shall pay over such
refund to the Borrowers (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrowers under this Section 2.16 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrowers, upon the request of
the Administrative Agent or such Lender, agree to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrowers or any other Person.

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, Section 2.15 or Section 2.16, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at JPMorgan Chase Bank, N.A., Mail Code IL1-0010, 10 South Dearborn,
7th Floor, Chicago, Illinois 60603-2003, except payments to be made directly to
the Issuing Bank as expressly provided herein and except that payments pursuant
to Section 2.14, Section 2.15, Section 2.16 and Section 10.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

 

TGGT CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and other Obligations then due hereunder, such
funds shall be applied (i) first to pay the fees and expenses then due and owing
by the Borrowers pursuant to Section 10.03, (ii) second, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (iii) third, towards payment of principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties; provided that in the event such funds are received by and available to
the Administrative Agent as a result of the exercise of any rights and remedies
with respect to any collateral under the Security Instruments, the parties
entitled to a ratable share of such funds pursuant to the foregoing clause
(iii) and the determination of each parties’ ratable share shall include, on a
pari passu basis, (x) the Lender Counterparties with respect to Lender Hedging
Obligations then due and owing to each Lender Counterparty by any Credit Party
as a result of the early termination of any transactions under any Swap
Agreements (after giving effect to any netting agreements) and (y) any Lender or
any of its Affiliates with respect to Cash Management Obligations then due and
owing to such Lender or any of its Affiliates by any Credit Party; provided,
further that in the event such funds are received as a result of any
distribution or payment in connection with an insolvency proceeding with respect
to any Credit Party, the parties entitled to a ratable share of such funds
pursuant to the foregoing clauses (ii) and (iii) shall be as finally determined
by a court of competent jurisdiction in such proceeding.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise (including any right of set-off exercised with respect to a Swap
Agreement), obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to any Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

TGGT CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d), Section 2.05(e), Section 2.06(b), Section 2.17(d)
or Section 10.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent or the Issuing Bank to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

Section 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.16, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

TGGT CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrowers shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

(c) If (i) in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any of the provisions of this Agreement or any
other Loan Document that requires approval of all of the Lenders, each Lender or
each Lender affected thereby under Section 10.02, the consent of Super-Majority
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required has not been
obtained or (ii) a Lender is a Defaulting Lender; then, in each case, the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, elect to replace such Non-Consenting Lender or
Defaulting Lender, as the case may be, as a Lender party to this Agreement in
accordance with and subject to the restrictions contained in, and consents
required by Section 10.04; provided that (x) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, and (y) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts).
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a consent by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply or, in the case of a Defaulting Lender, such Lender is no longer
a Defaulting Lender.

Section 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, Super-Majority Lenders or the
Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 10.02), provided that (i) any waiver, consent, amendment or modification
pursuant to Section 10.02 requiring the consent of each Lender, such Lender or
each affected Lender shall require the consent of such Defaulting Lender, and
(ii) the Commitment of such Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender.

 

TGGT CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

(c) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall, within one (1) Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Bank only the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, then the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until and to the extent that such LC Exposure is cash collateralized and/or
reallocated;

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend, renew or extend any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.19(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and
Defaulting Lenders shall not participate therein); and

 

TGGT CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

(e) the Borrowers shall have the right, to the extent permitted by applicable
law, to set-off any amounts owed to it or any of its Restricted Subsidiaries by
any Defaulting Lender in respect of deposit account liabilities against amounts
due by the Borrowers to such Defaulting Lender under this Agreement; provided
that the amount of such set-off shall not exceed the amount of such Defaulting
Lender’s Credit Exposure and any accrued and unpaid interest with respect
thereto.

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to the Issuing Bank to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrowers, and the Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date, such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

Section 2.20. Affiliate Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender is an Affiliate Lender, then so long as such
Lender is an Affiliate Lender, the Commitment and Credit Exposure of such
Affiliate Lender shall not be included in determining whether all Lenders,
Super-Majority Lenders or the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02), provided that (a) any waiver, consent, amendment or
modification pursuant to Section 10.02 requiring the consent of each Lender,
such Lender or each affected Lender shall require the consent of such Affiliate
Lender (except in respect of (x) any release of any Credit Party from its
obligations under the Loan Documents or (y) any release of any of the
Collateral) and (b) the Commitment of such Affiliate Lender may not be increased
or extended without the consent of such Affiliate Lender.

Section 2.21. Borrower Representative. Each Borrower hereby appoints Holdings as
its contractual representative, hereunder and under each other Loan Document,
for all purposes, including requesting borrowings and receiving account
statements and other notices and communications to the Borrowers (or any of
them) from the Administrative Agent or any Lender. The Administrative Agent and
the Lenders may rely, and shall be fully protected in relying, on any request
for borrowing, disbursement instruction, report, information or any other notice
or communication made or given by such Person, whether in its own name, on
behalf of any other Borrower or on behalf of “the Borrowers,” and neither the
Administrative Agent nor any Lender shall have any obligation to make any
inquiry or request any confirmation from or on behalf of any other Borrower as
to the binding effect on it of any such request, instruction, report,
information, notice or communication, nor shall the joint and several character
of the Borrowers’ liability for the Obligations be affected. The Administrative
Agent and the Lenders, and their respective officers, directors, agents or
employees, shall not be liable to the Borrower Representative or any Borrower
for any action taken or omitted to be taken by the Borrower Representative on
behalf of the Borrowers pursuant to this Section 2.21.

 

TGGT CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

Section 2.22.Joint and Several Liability. The Obligations shall constitute one
joint and several direct and general obligation of the Borrowers.
Notwithstanding anything to the contrary contained herein, each of the Borrowers
shall be jointly and severally, with each other Borrower, directly and
unconditionally liable to the Administrative Agent and the Lenders for all
Obligations and shall have the obligations of co-maker with respect to the
Loans, any promissory notes issued pursuant to Section 2.08(f), and the other
Obligations, it being agreed that the advances to each Borrower inure to the
benefit of all Borrowers, and that the Administrative Agent and the Lenders are
relying on such joint and several liability of the Borrowers as co-makers in
extending the Loans hereunder.

Article III

Representations and Warranties

Each Credit Party represents and warrants to the Lenders that (it being
understood and agreed that with respect to the Effective Date such
representations and warranties are deemed to be made concurrently with and after
giving effect to the consummation of the Transactions):

Section 3.01. Organization; Powers. Each Credit Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate, limited liability company or partnership powers and
have been duly authorized by all necessary corporate, limited liability company
or partnership and, if required, stockholder action. This Agreement has been
duly executed and delivered by each Credit Party and constitutes a legal, valid
and binding obligation of each Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and, after the Effective Date, the filing of
this Agreement and related Loan Documents by the Borrowers with, and other
required disclosures required by, the Securities and Exchange Commission
pursuant to the requirements of the Securities Exchange Act of 1934, as amended,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other Organizational Documents of any Credit Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument evidencing Material Indebtedness or a
Material Agreement binding upon any Credit Party or any of their respective
assets, or give rise to a right thereunder to require any payment to be made by
any Credit Party, and (d) will not result in the creation or imposition of any
Lien on any asset of any Credit Party not otherwise permitted under
Section 6.02.

 

TGGT CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

Section 3.04. Financial Condition; No Material Adverse Change.

(a) Holdings has heretofore furnished to the Lenders the consolidated balance
sheet and related statements of income and cash flows of Holdings and its
Consolidated Subsidiaries (i) for the period commencing August 14, 2009 through
December 31, 2009, reported on by KPMG LLP, independent public accountants, and
(ii) as of and for the calendar months and portion of the fiscal year ended
November 30, 2010, and the most recent month for which financial statements are
available, in each case, setting forth in comparative form the figures for the
corresponding period of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Responsible Officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Holdings and its Consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absences of footnotes, in the case
of the statements referred to in clause (ii).

(b) Since December 31, 2009, there has been no development or event that has had
or could reasonably be expected to result in Material Adverse Effect.

Section 3.05. Properties; Titles, etc.

(a) Each Credit Party has Defensible Title to its Midstream Assets free of any
Title Defects and good title to all of its personal Property, in each case,
material to its business and such Midstream Assets and personal Property are
free and clear of all Liens except Liens permitted pursuant to Section 6.02.

(b) All leases and agreements material to the conduct of the business of the
Credit Parties are valid and subsisting, in full force and effect, and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
leases, which could reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the Credit
Parties including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit the Credit Parties to conduct
their business in all material respects in the same manner as their business has
been conducted prior to the date hereof.

(d) Each Credit Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Credit Party does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

TGGT CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

Section 3.06. Litigation.

(a) There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Credit Party, threatened against or affecting any Credit Party, (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Litigation Matters) or (ii) that involve this Agreement or the Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the Disclosed Litigation Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 3.07. Compliance with Laws and Agreements. Each Credit Party is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its Property and all indentures, agreements and other
instruments binding upon it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.

Section 3.08. Investment Company Status. No Credit Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

Section 3.09. Taxes. Each Credit Party has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Credit Party has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of FASB Statement 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Statement 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of all such underfunded
Plans.

Section 3.11. Disclosure. Each Credit Party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Credit Parties to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to the Projections, Holdings represents only that such information
was prepared in good faith based on assumptions believed to be reasonable at the
time.

 

TGGT CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

Section 3.12. Labor Matters. There are no strikes, lockouts or slowdowns against
any Credit Party pending or, to the knowledge of any Credit Party, threatened
that could reasonably be expected to have a Material Adverse Effect. The hours
worked by and payments made to employees of the Credit Parties have not been in
violation of the Fair Labor Standards Act or any other Law dealing with such
matters to the extent that such violation could reasonably be expected to have a
Material Adverse Effect.

Section 3.13. Capitalization and Credit Party Information. Schedule 3.13 lists,
as of the Effective Date (a) each Subsidiary that is an Unrestricted Subsidiary,
(b) for Holdings, General Partner, the Borrowers and each Restricted Subsidiary,
its full legal name, its jurisdiction of organization, its federal tax
identification number, the number of shares of capital stock or other Equity
Interests outstanding and the owner(s) of such Equity Interests.

Section 3.14. Margin Stock. No Credit Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Board), and no part of the proceeds of any Loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock.

Section 3.15. Environmental Matters

(a) Except for the Disclosed Environmental Matters and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect (or with respect to clauses
(iii), (iv) and (v) below, where the failure to take such actions could not be
reasonably expected to result in a Material Adverse Effect):

(i) no Property of any Credit Party is currently in violation of Environmental
Laws, and the operations currently conducted on the Property of any Credit Party
by or on behalf of any Credit Party do not violate any Environmental Laws.

(ii) no Property of any Credit Party nor the operations currently conducted
thereon by or on behalf of any Credit Party are in violation of or subject to
any existing, pending or to the knowledge of any Credit Party, threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws.

(iii) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, currently or, within the past five years was required to
be held by a Credit Party under Environmental Laws in connection with the
operation or use of any and all Property of each Credit Party, including,
without limitation, past or present treatment, storage, or disposal of any
Hazardous Materials at such Properties, have been duly obtained or filed, and
each Credit Party is in compliance with the terms and conditions of all such
notices, permits, licenses, exemptions, approvals and similar authorizations.

 

TGGT CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

(iv) the Credit Parties have caused or directed all Hazardous Materials
generated by the Credit Parties at any and all Property of the Credit Parties to
be transported, treated and disposed of in accordance with Environmental Laws
and, to the knowledge of any Credit Party, none of such transport carriers and
treatment and disposal facilities are the subject of any existing, pending or
threatened action, investigation or inquiry by any Governmental Authority in
connection with any Environmental Laws.

(v) to the knowledge of each Credit Party, no Hazardous Materials have been
disposed of or otherwise released and there has been no threatened release of
any Hazardous Materials on or to any Property of any Credit Party except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.

(vi) no Credit Party has any reason to believe that any Property of a Credit
Party , to the extent subject to the OPA and as such Property will be used by
such Credit Party, will not be able to maintain compliance with the current OPA
requirements during the term of this Agreement.

(vii) no Credit Party (i) is subject to any Environmental Liability or Remedial
Work in connection with the operations of such Credit Party on its Property, or
(ii) has received written notice of any claim with respect to any Environmental
Liability.

(b) Since the date of this Agreement, there has been no change in the status of
the Disclosed Environmental Matters that, individually or in the aggregate, has
resulted in or will likely result in a Material Adverse Effect.

(c) The representations and warranties in this Section 3.15 are the exclusive
representations and warranties by any Credit Party regarding Environmental Law,
Environmental Liability, Hazardous Materials or Remedial Work.

Section 3.16. Insurance. The certificate signed by the Responsible Officer that
attests to the existence and adequacy of, and summarizes, the property and
casualty insurance program maintained by the Credit Parties that has been
furnished by the Borrowers to the Administrative Agent and the Lenders as of the
Effective Date, is complete and accurate in all material respects as of the
Effective Date and demonstrates the Credit Parties’ compliance with
Section 5.11.

Section 3.17. Solvency.

(a) Immediately after the consummation of the Transactions and immediately
following the making of the initial Borrowing made on the Effective Date and
after giving effect to the application of the proceeds thereof, (1) the fair
value of the assets of the Credit Parties on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Credit Parties on a consolidated basis; (2) the present fair
saleable value of the real and personal property of the Credit Parties on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Credit Parties on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (3) the Credit Parties
on a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (4) the Credit Parties on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted after the date hereof.

 

TGGT CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

(b) The Credit Parties do not intend to, and do not believe that they will,
incur debts beyond their ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness.

Section 3.18. Maintenance of Midstream Assets. Except with respect to any
failure to maintain, operate, develop or conform that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Credit Party’s Midstream Assets have been maintained, operated and
developed consistent with prudent business practices of midstream companies
engaged in activities similar to the Credit Parties within the geographic
boundaries of the United States of America and in conformity with all laws,
regulations and orders of any Governmental Authority applicable to it or its
Midstream Assets and in conformity with the provisions of all leases, subleases
or other contracts relating thereto.

Section 3.19. Material Agreements. Schedule 3.19, as of the Effective Date, sets
forth a true and complete list of all Material Agreements of each Credit Party
and each counterparty thereto. Except for any Material Agreement which is being
Properly Contested and after giving effect to any applicable cure period, no
Credit Party is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in (a) any Material
Agreement to which it and any Affiliate of such Credit Party (other than a
Credit Party) is a party and (b) any Material Agreement to which it is a party,
other than a Material Agreement described in the immediately foregoing clause
(a), if such default could reasonably be expected to have a Material Adverse
Effect.

Section 3.20. Security Instruments.

(a) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified in Schedule 3.20, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Credit Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (other than statutory Liens
of other Persons that are permitted pursuant to Section 6.02 and are given
statutory priority to prior perfected consensual Liens under applicable law).

(b) The Security Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Collateral described therein and proceeds thereof, and (i) when
UCC-1 financing statements are filed in the offices specified in Schedule 3.20
naming the Credit Parties as debtor and covering the Collateral described
therein and (ii) upon the taking of possession or control by the Administrative
Agent of the Collateral described therein with respect to which a security
interest may be perfected only by possession or control, the Liens created by
the Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Credit Parties in the
Collateral described therein and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person (other
than statutory Liens of other Persons that are permitted pursuant to
Section 6.02 and are given statutory priority to prior perfected consensual
Liens under applicable law).

 

TGGT CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

Article IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic mail transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Haynes and Boone, L.L.P., counsel for the Credit Parties,
substantially in the form of Exhibit B-1, and covering such other matters
relating to the Credit Parties, and this Agreement as the Majority Lenders shall
reasonably request and (ii) Bradley Murchison Kelly & Shea LLC, Louisiana local
counsel for the Credit Parties, substantially in the form of Exhibit B-2, and
covering such other matters relating to the Credit Parties, and this Agreement
as the Majority Lenders shall reasonably request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrowers, confirming
that the Credit Parties have (i) complied with the conditions set forth in
paragraphs (a), (b) and (c) of Section 4.02, (ii) complied with the covenants
set forth in Section 5.11 (and demonstrating such compliance by the attachment
of an insurance summary and insurance certificates evidencing the coverage
described in such summary), (iii) complied with the conditions set forth in
paragraphs (l), (o), (p), (u) and (x) of this Section 4.01 and (iv) no buildings
on any real property owned in fee as of the Effective Date except for any such
real property indentified thereon by its street address.

 

TGGT CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

(e) The Administrative Agent, the Lenders and J.P. Morgan shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
and, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder, including
all fees, expenses and disbursements of counsel for the Administrative Agent to
the extent invoiced on or prior to the Effective Date, together with such
additional amounts as shall constitute such counsel’s reasonable estimate of
expenses and disbursements to be incurred by such counsel in connection with the
recording and filing of Mortgages and financing statements; provided, that, such
estimate shall not thereafter preclude further settling of accounts between the
Borrowers and the Administrative Agent.

(f) The Administrative Agent shall have received the Security Agreement duly
executed and delivered by the appropriate Credit Parties and in form and
substance acceptable to the Administrative Agent, together with such other
certificates, assignments, conveyances, amendments, agreements and other
writings, including, without limitation, UCC-1 financing statements and control
agreements as the Administrative Agent shall deem necessary or appropriate to
grant, evidence, perfect and maintain Liens, prior and superior in right to any
other Person, subject to the Liens permitted under Section 6.02, on all of the
Collateral described therein.

(g) The Administrative Agent shall have received Mortgages duly executed and
delivered by the appropriate Credit Parties and in form and substance acceptable
to the Administrative Agent, together with such other assignments, conveyances,
amendments, agreements and other writings, including, without limitation, UCC-1
financing statements as the Administrative Agent shall deem necessary or
appropriate to grant, evidence, perfect and maintain Liens, prior and superior
in right to any other Person, subject to the Liens permitted under Section 6.02,
on all or substantially all of the Credit Parties’ Midstream Assets.

(h) The Administrative Agent shall have received promissory notes duly executed
by the Borrowers for each Lender that has requested the delivery of a promissory
note pursuant to and in accordance with Section 2.08(f).

(i) On or prior to the Effective Date, the Administrative Agent shall have
received a Borrowing Request acceptable to the Administrative Agent and in
accordance with Section 2.04 setting forth the Loans requested by the Borrowers
on the Effective Date, the Type and amount of each Loan and the accounts to
which such Loans are to be funded; provided that all Borrowings on the Effective
Date shall be ABR Borrowings.

(j) If the initial Borrowing includes the issuance of a Letter of Credit, the
Administrative Agent shall have received a written request in accordance with
Section 2.05 of this Agreement.

(k) The Administrative Agent shall have received such financing statements
(including, without limitation, the financing statements referenced in
subclause (f) above) as Administrative Agent shall specify to fully evidence and
perfect all Liens contemplated by the Loan Documents, all of which shall be
filed of record in such jurisdictions as the Administrative Agent shall require
in its sole discretion.

 

TGGT CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received reasonably satisfactory
evidence that after giving effect to the Transactions, Aggregate Credit Exposure
on the Effective Date shall not exceed $300,000,000.

(m) The Administrative Agent shall have received a Solvency Certificate in the
form attached hereto as Exhibit D, dated the Effective Date, and signed by a
Responsible Officer of the Borrowers.

(n) The Lenders shall have received from the Borrower Representative (i) a pro
forma consolidated balance sheet of Holdings and its Consolidated Subsidiaries
as of November 30, 2010, and reflecting the consummation of the Transactions,
the related financings and other transactions contemplated by the Loan Documents
to occur on or prior to the Effective Date, which pro forma balance sheet shall
be prepared consistent in all respects with the information previously provided
by the Credit Parties to the Administrative Agent and the Lenders and in form
and substance satisfactory to the Administrative Agent, (ii) a pro forma
statement of operations of Holdings and its Consolidated Subsidiaries for the
twelve (12) month period ending as of the date of the pro forma balance sheet
described in the immediately preceding clause (i), and (iii) the Projections.

(o) Each Credit Party shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are
necessary or advisable in connection with the Transactions and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the financing thereof
and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.

(p) There shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of the Administrative Agent, singly or in the aggregate,
materially impairs the Transactions, the financing thereof or any of the other
transactions contemplated by the Loan Documents or that could reasonably be
expected to result in a Material Adverse Effect.

(q) All partnership, corporate and other proceedings taken or to be taken in
connection with the Transactions and all documents incidental thereto shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel, and the Administrative Agent and such counsel shall have received
all such counterpart originals or certified copies of such documents as the
Administrative Agent may reasonably request.

(r) The Administrative Agent and the Lenders shall have received all of the
financial statements described in Section 3.04(a).

 

TGGT CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

(s) The Borrowers shall have delivered to the Administrative Agent a description
of the sources and uses of funding for the Transactions that is consistent with
the terms of the Loan Documents and otherwise satisfactory to the Administrative
Agent and J.P. Morgan and the capitalization, structure and equity ownership of
the Credit Parties after the Transactions shall be satisfactory to the Lenders
in all respects.

(t) The Credit Parties shall have executed and delivered collateral assignments
of any Credit Party’s right, title and interest in and to any Material Agreement
(including any secondment and servicing agreements) with any Affiliate that is
not a Credit Party (each, a “Contract Party”), and each Contract Party shall
have delivered an executed consent acknowledging such collateral assignment, in
each case, in form and substance satisfactory to the Administrative Agent.

(u) The Administrative Agent shall have received reasonably satisfactory
evidence that after giving effect to the Transactions, the Consolidated Current
Ratio of Holdings and its Consolidated Subsidiaries that are Credit Parties is
greater than 1.00 to 1.00.

(v) The Credit Parties shall have provided to the Administrative Agent true,
complete and correct copies of all Material Agreements, duly executed by each of
the parties thereto, and in form and substance reasonably satisfactory to the
Administrative Agent.

(w) The Administrative Agent shall have received reasonably satisfactory
evidence that the Credit Parties own the easements, rights of way, fee-owned
real estate and other real estate interests necessary to use, operate and
maintain the Midstream Assets and provide the Midstream Services.

(x) The Administrative Agent shall have received a copy of any environmental
site assessment (other than privileged compliance assessments) in the possession
or control of any Credit Party that was performed on any Property or assets
currently owned or held by any Credit Party within the past two (2) years, and
any written notice of any violation of any Environmental Laws delivered within
the past five (5) years to any Credit Party with respect to any such Property or
assets (but which has not been fully resolved), and the overall environmental
condition of the Properties of the Credit Parties shall be reasonably
satisfactory to the Administrative Agent.

(y) The Administrative Agent shall have received a deed of trust or mortgage, as
applicable, assignment of rents and leases, and fixture filing; a flood zone
certification with respect to improved real property owned in fee (together with
the notice to the Borrowers regarding flood zone certification) and, if
applicable, flood insurance; to the extent available as of the Effective Date,
title commitments and copies of all title exceptions and such other documents,
agreements, instruments, and related items, all respecting each parcel of
fee-owned real property of the Credit Parties, in each case, as the
Administrative Agent shall reasonably request.

(z) The Administrative Agent shall have received control agreements in respect
of each Credit Party’s deposit accounts and lockbox access agreements in respect
of each Credit Party’s lockboxes, to the extent required to be provided pursuant
to the terms of the Pledge and Security Agreement, in each case, in form and
substance satisfactory to the Administrative Agent.

 

TGGT CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

(aa) The Administrative Agent shall have received such other instruments and
documents incidental and appropriate to the transactions provided for herein as
the Administrative Agent or their special counsel may reasonably request prior
to the Effective Date, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 5:00 p.m. on January 31, 2011 (and, in the event such conditions
are not so satisfied or waived, the Aggregate Commitment shall terminate at such
time).

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Credit Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) The delivery of a certificate in a form reasonably acceptable to
Administrative Agent signed by a Responsible Officer of the Borrower
Representative certifying that after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, Holdings is
in pro forma compliance with (x) the Consolidated Leverage Ratio and (y) at any
time from and after the receipt by the Administrative Agent and the Lenders of
the financial statements for the fiscal quarter ending March 31, 2011 pursuant
to Section 5.01(b), the Interest Coverage Ratio, in each case, set forth in
Section 6.14 as of the end of the most recently ended fiscal quarter for which
financial statements have been delivered to the Administrative Agent and the
Lenders pursuant to Section 5.01, calculated as though such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit occurred as
of the first day of the trailing four fiscal quarter period ending on such date;
provided that for purposes of determining compliance with the Consolidated
Leverage Ratio covenant on the Effective Date and on any date of determination
prior to the receipt by the Administrative Agent and the Lenders of the
financial statements for the fiscal quarter ending December 31, 2010 pursuant to
Section 5.01(b), Consolidated EBITDA shall be calculated by annualizing the sum
of (a) Consolidated EBITDA for the period from and including October 1, 2010
through and including November 30, 2010 plus (b) the projected Consolidated
EBITDA previously provided to the Administrative Agent for the month ending
December 31, 2010; provided, further that for purposes of determining compliance
with the Consolidated Leverage Ratio covenant on any date of determination from
and after receipt by the Administrative Agent and the Lenders of the financial
statements for the fiscal quarter ending December 31, 2010 and prior to the
receipt by the Administrative Agent and the Lenders of the financial statements
for the fiscal quarter ending March 31, 2011, in each case, pursuant to
Section 5.01(b), Consolidated EBITDA shall be calculated by annualizing
Consolidated EBITDA for the period from and including October 1, 2010 through
and including December 31, 2010; provided, further that any year-end adjustments
reflected in the audited financial statements of Holdings for the year ending
December 31, 2010, arising from any events or circumstances occurring prior to
October 1, 2010, shall be excluded for purposes of calculating Consolidated
EBITDA so long as such adjustments are not on-going adjustments or otherwise
applicable to the period from and after October 1, 2010 or any portion thereof.

 

TGGT CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Credit
Parties on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

Article V

Affirmative Covenants

Until the Aggregate Commitment has expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Credit Party covenants and agrees
with the Lenders that:

Section 5.01. Financial Statements; Other Information. The Borrower
Representative will furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of Holdings, the
audited consolidated (and unaudited consolidating) balance sheet and related
consolidated (and with respect to statements of operations, consolidating)
statements of operations, stockholders’ equity and cash flows of Holdings and
its Consolidated Subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by a firm of independent public accountants reasonably acceptable to
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Holdings and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within forty-five (45) days after the end of each fiscal quarter of
Holdings, the consolidated (and unaudited consolidating) balance sheet and
related consolidated (and with respect to statements of operations,
consolidating) statements of operations and cash flows of the Holdings and its
Consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Responsible Officer as presenting fairly in all material respects
the financial condition and results of operations of Holdings and its
Consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

TGGT CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate in a form reasonably acceptable to Administrative Agent
signed by a Responsible Officer of the Borrower Representative (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) setting forth reasonably detailed calculations for determining
the Applicable Rate and demonstrating compliance with Section 6.14.

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate in a form reasonably acceptable to Administrative Agent
signed by a Responsible Officer of the Borrower Representative setting forth, as
of the last Business Day of the calendar month preceding the delivery of such
financial statements, a true and complete list of all Swap Agreements of each
Credit Party, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any credit support agreements relating thereto, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement;

(e) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate in a form reasonably acceptable to Administrative Agent
signed by a Responsible Officer of the Borrower Representative setting forth a
true and complete list of all Material Agreements of the Credit Parties not
previously listed on Schedule 3.19, and the counterparty to each such agreement,
and promptly upon the request of the Administrative Agent, a copy of any such
Material Agreement;

(f) as soon as possible and in any event within fifteen (15) days after the
execution thereof, copies of any material amendment to (i) any Material
Agreement to which any Credit Party and any Affiliate of a Credit Party (other
than a Credit Party) is a party and (ii) any Material Agreement to which any
Credit Party is a party that represents 10% or more of the throughput volumes
per month of the Midstream Assets;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Credit
Party with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, as the case may be;

(h) concurrently with the delivery to the TGGT Equity Holders under the TGGT
Holdings LLC Agreement (in each case to the extent delivered), a copy of the
Monthly Operating Report (as defined in the TGGT Holdings LLC Agreement) for
each calendar month and a copy of each Annual Work Program and Budget (as
defined in the TGGT Holdings LLC Agreement); and

 

TGGT CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) or Section 5.01(g) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower Representative posts such documents, or provides a link thereto, on the
Borrowers’ behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower Representative shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
Representative to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower Representative shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower Representative shall be required to
provide paper copies of the Compliance Certificates required by Section 5.01(c)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower Representative with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Section 5.02. Notices of Material Events. The Borrower Representative will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Credit Party
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Credit Party in an aggregate amount exceeding $5,000,000;

(d) any written notice or written claim to the effect that any Credit Party is
or may be liable to any Person as a result of the release by any Credit Party,
or any other Person of any Hazardous Materials into the environment, which could
reasonably be expected to have a Material Adverse Effect;

(e) any written notice alleging any violation of any Environmental Law by any
Credit Party, which could reasonably be expected to have a Material Adverse
Effect;

 

TGGT CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

(f) the occurrence of any material breach or default under, or repudiation or
termination of, or notice of any material dispute or claim arising under or in
connection with, any Material Agreement by any party thereto;

(g) the receipt by any Credit Party of any management letter or comparable
analysis prepared by the auditors for any Credit Party;

(h) the occurrence of any Casualty Event or the commencement of any action or
proceeding that could reasonably be expected to result in a Casualty Event; and

(i) any other development or event that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. Each Credit Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

Section 5.04. Payment of Obligations. Each Credit Party will, and will cause
each Restricted Subsidiary to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except to the extent such obligations are
being Properly Contested.

Section 5.05. Operation and Maintenance of Properties. Each Credit Party will,
and will cause each Restricted Subsidiary to:

(a) keep and maintain its Midstream Assets and all other Property material to
the conduct of its business consistent with prudent business practices of
midstream companies engaged in activities similar to the Credit Parties within
the geographic boundaries of the United States of America (ordinary wear and
tear excepted);

(b) promptly pay and discharge, or cause to be paid and discharged all expenses
and Indebtedness accruing under, and perform or cause to be performed, in all
material respects, each and every act, matter or thing required by, each and all
assignments, deeds, leases, sub-leases, contracts and other agreements affecting
or pertaining to its interests in its Midstream Assets or other Properties and
will, in all material respects, do all things necessary to keep unimpaired each
Credit Party’s rights with respect thereto and prevent any forfeiture thereof or
a default thereunder, except to the extent such obligations are being Properly
Contested;

(c) operate its Midstream Assets and other Properties or cause, or use
commercially reasonable efforts to cause, such Midstream Assets and other
Properties to be operated in a manner consistent with prudent business practices
of midstream companies engaged in activities similar to the Credit Parties
within the geographic boundaries of the United States of America.

 

TGGT CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in all material respects and consistent with prudent business
practices of midstream companies engaged in activities similar to the Credit
Parties within the geographic boundaries of the United States of America, the
obligations required by each of the assignments, deeds, leases, sub-leases,
contracts and agreements affecting its Midstream Assets and other Properties.

Section 5.06. Books and Records; Inspection Rights. Each Credit Party will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Credit Party will,
and will cause each Restricted Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and, provided an officer of such Credit Party has the reasonable
opportunity to participate, its independent accountants, all at such reasonable
times and as often as reasonably requested.

Section 5.07. Compliance with Laws. Each Credit Party will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (a) pay the fees, expenses and transaction costs of the
Transactions, (b) satisfy reimbursement obligations with respect to Letters of
Credit, (c) make Restricted Payments permitted under Section 6.07, and
(d) finance the working capital needs of the Borrowers, including capital
expenditures, and for general corporate purposes of the Borrowers and the
Guarantors, in the ordinary course of business, including the construction,
development, operation and maintenance of the Midstream Assets. No part of the
proceeds of any Loan will be used, whether directly or indirectly, to purchase
or carry any margin stock (as defined in Regulation U issued by the Board).
Letters of Credit will be issued only to support general corporate purposes of
the Borrowers and the Guarantors.

Section 5.09. Mortgages and Other Security. Promptly after (a) the consummation
of any Permitted Acquisition for which the consideration paid is equal to or
greater than $10,000,000 (whether in a single transaction or a series of related
transactions) or (b) the consummation of any other Permitted Acquisition or the
completion of construction or development of any Midstream Assets, in each case,
which results in the Credit Parties, taken as a whole, owning Unpledged
Midstream Assets which have a value (determined by the greater of cost or fair
market value) that is equal to or greater than $10,000,000, each Borrower will,
and will cause each Guarantor to, execute and deliver to the Administrative
Agent, for the benefit of the Secured Parties, Mortgages in form and substance
acceptable to the Administrative Agent together with such other assignments,
conveyances, amendments, agreements and other writings, including, without
limitation, UCC-1 financing statements (each duly authorized and executed, as
applicable) as the Administrative Agent shall deem necessary or appropriate to
grant, evidence, perfect and maintain Liens on all or substantially all of the
Credit Parties’ interest in such Unpledged Midstream Assets (it being understood
that, with respect to this clause (b), no additional Mortgages shall be required
until such time as the Unpledged Midstream Assets are again equal to or greater
than $10,000,000). Promptly after entering into any Material Agreement
(including any secondment and servicing agreements) with any Affiliate that is
not a Credit Party, each Borrower will, and will cause each Guarantor to,
execute and deliver to the Administrative Agent, for the benefit of the Secured
Parties, a collateral assignment of all right, title and interest of any Credit
Party in and to any Material Agreement (including any secondment and servicing
agreements) with any Affiliate that is not a Credit Party.

 

TGGT CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

Section 5.10. Real Property Information. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, deliver to the Administrative Agent such
information as the Administrative Agent shall deem reasonably necessary or
appropriate to verify the Credit Parties’ ownership of the easements, rights of
way, fee-owned real estate and other real estate interests necessary to use,
operate and maintain the Midstream Assets and provide the Midstream Services,
including, to the extent requested by the Administrative Agent, and within 30
days of such request (or such longer period as Administrative Agent shall
permit), title insurance policies for fee-owned Properties.

Section 5.11. Insurance. Each Credit Party will, and will cause each Restricted
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, including flood insurance with respect to any
improved real property owned or occupied by any Credit Party that is located in
the 100 year flood plain. On or prior to the Effective Date and thereafter, upon
request of the Administrative Agent, the Borrower Representative will furnish or
cause to be furnished to the Administrative Agent from time to time a summary of
the respective insurance coverage of the Credit Parties in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested, will
furnish the Administrative Agent copies of the applicable policies. Upon demand
by Administrative Agent, the Borrower Representative will cause any insurance
policies covering any such Property to be endorsed (a) to provide that such
policies may not be cancelled, reduced or affected in any manner for any reason
without fifteen (15) days prior notice to Administrative Agent, (b) to include
the Administrative Agent as loss payee with respect to all property/casualty
policies and additional insured with respect to all liability policies and
(c) to provide for such other matters as the Lenders may reasonably require.

 

TGGT CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

Section 5.12. Environmental Matters.

(a) Each Credit Party will, at its sole expense: (i) comply, and shall cause its
Properties and operations and each Restricted Subsidiary and each Restricted
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each Restricted Subsidiary not to dispose of or otherwise release, any
Hazardous Materials on, under, about or from any of the Credit Party’s or their
Restricted Subsidiaries’ Properties or any other Property to the extent caused
by any Credit Party’s or any of their Restricted Subsidiaries’ operations except
in compliance with applicable Environmental Laws, the disposal or release of
which could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Restricted Subsidiary to
timely obtain or file, all notices, permits, licenses, exemptions, approvals,
registrations or other authorizations, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of such Credit Party’s or its Restricted Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Restricted Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
to be performed by any Credit Party or Restricted Subsidiary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future disposal or other release of any Hazardous Materials on,
under, about or from any of the Credit Party’s or their Restricted Subsidiaries’
Properties, which failure to commence and diligently prosecute to completion
could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Restricted Subsidiary to
establish and implement, such procedures as may be necessary to ensure that such
Credit Party’s and its Restricted Subsidiaries’ obligations under this
Section 5.12 are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect;
provided, however, that this Section 5.12(a) does not restrict or in any way
impair the right of any Credit Party to challenge in good faith the
applicability or validity of Environmental Law or the requirements to perform
Remedial Work.

(b) Each Credit Party will, and will cause each Restricted Subsidiary to,
provide environmental audits and/or environmental assessments upon request by
the Administrative Agent and the Lenders but no more than once every other
calendar year in the absence of any Event of Default (or as otherwise required
to be obtained by the Administrative Agent or the Lenders by any Governmental
Authority).

Section 5.13. Restricted Subsidiaries. In the event any Person is or becomes a
Restricted Subsidiary, the Borrowers will (a) promptly take all action necessary
to comply with Section 5.14, (b) promptly take all such action and execute and
deliver, or cause to be executed and delivered, to the Administrative Agent all
such documents, opinions, instruments, agreements, and certificates similar to
those described in Section 4.01(b) and Section 4.01(c) that the Administrative
Agent may request, and (c) promptly cause such Restricted Subsidiary to
(i) become a party to this Agreement and Guarantee the Obligations by executing
and delivering to the Administrative Agent a Counterpart Agreement in the form
of Exhibit C, and (ii) execute and deliver Mortgages and other Security
Instruments creating Liens prior and superior in right to any other Person,
subject to Permitted Encumbrances, in such Restricted Subsidiary’s Midstream
Assets and other personal Property. Upon delivery of any such Counterpart
Agreement to the Administrative Agent, notice of which is hereby waived by each
Credit Party, such Restricted Subsidiary shall be a Guarantor and shall be as
fully a party hereto as if such Restricted Subsidiary were an original signatory
hereto. Each Credit Party expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Credit Party hereunder. This Agreement shall be fully effective as to any
Credit Party that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Credit Party hereunder. With
respect to each such Restricted Subsidiary, the Borrowers shall promptly send to
the Administrative Agent written notice setting forth with respect to such
Person the date on which such Person became a Restricted Subsidiary, and
supplement the data required to be set forth in the Schedules to this Agreement
as a result of the acquisition or creation of such Restricted Subsidiary;
provided that such supplemental data must be reasonably acceptable to the
Administrative Agent and Majority Lenders.

 

TGGT CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

Section 5.14. Pledged Equity Interests. On the date hereof and at the time
hereafter that any Restricted Subsidiary of the Borrowers is created or acquired
or any Unrestricted Subsidiary becomes a Restricted Subsidiary, the Borrowers
and the Subsidiaries (as applicable) shall execute and deliver to the
Administrative Agent for the benefit of the Secured Parties, a Security
Agreement (or an amendment or amendment and restatement of the existing Security
Agreement), in form and substance acceptable to the Administrative Agent, from
the Borrowers and/or the Subsidiaries (as applicable) covering all Equity
Interests owned by the Borrowers or such Restricted Subsidiaries in such
Restricted Subsidiaries, together with all certificates (or other evidence
acceptable to Administrative Agent) evidencing the issued and outstanding Equity
Interests of each such Restricted Subsidiary of every class owned by such Credit
Party (as applicable) which, if certificated, shall be duly endorsed or
accompanied by stock powers executed in blank (as applicable), as Administrative
Agent shall deem necessary or appropriate to grant, evidence and perfect a
security interest in the issued and outstanding Equity Interests owned by the
Borrowers or any Restricted Subsidiary in each Restricted Subsidiary prior and
superior in right to any other Person.

Section 5.15. Material Agreements. Each Credit Party will, and will cause each
Restricted Subsidiary to, perform and observe in all material respects all of
the terms and provisions of each Material Agreement to be performed or observed
by them, maintain each such Material Agreement in full force and effect, and
enforce each such Material Agreement in accordance with its terms, except (a) to
the extent any such obligations under any Material Agreement are being Properly
Contested and (b) where the failure to perform, observe, maintain and enforce
such Material Agreement (other than any Material Agreement with an Affiliate of
a Credit Party that is not a Credit Party hereunder), either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.16.Further Assurances. Each Credit Party, at its expense, will, and
will cause each Restricted Subsidiary to, execute and deliver, or cause to be
executed and delivered, promptly after request hereunder, such additional
mortgages, deeds of trust, security agreements, financing statements, reports,
certificates or other documents, agreements and instruments, all in form and
substance satisfactory to the Administrative Agent, and take all such actions as
may be requested hereunder or as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the rights of the
Administrative Agent and the Lenders with respect to the Collateral pursuant
hereto or thereto or complying with the conditions, covenants and agreements of
the Credit Parties in this Agreement and the other Loan Documents.

 

TGGT CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

Article VI

Negative Covenants

Until the Aggregate Commitment has expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, each Credit Party covenants and agrees with the
Lenders that:

Section 6.01. Indebtedness. No Credit Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of any Borrower to any Guarantor or any other Borrower and of
any Guarantor (other than Holdings and General Partner) to any Borrower or any
other Guarantor; provided, that (i) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of all of the
Obligations as provided in Section 7.06 and (ii) all such Indebtedness is
evidenced by promissory notes in form and substance reasonably satisfactory to
the Administrative Agent, and such promissory notes are subject to a security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties on terms and conditions reasonably satisfactory to the Administrative
Agent prior and superior in right to any other Person;

(d) Guarantees of the Obligations;

(e) Indebtedness of the Borrowers (other than Holdings) and the Restricted
Subsidiaries incurred after the Effective Date to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed $25,000,000 at any time outstanding;

(f) Indebtedness incurred or deposits made by any Credit Party and any
Restricted Subsidiary (i) under worker’s compensation laws, unemployment
insurance laws or similar legislation, or (ii) in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Credit Party is a party, (iii) to secure public or statutory obligations of such
Credit Party, and (iv) of cash or U.S. Government Securities made to secure the
performance of statutory obligations, surety, stay, customs and appeal bonds to
which such Credit Party is a party in connection with the operation of its
Midstream Assets, in each case in the ordinary course of business;

(g) Indebtedness of any Borrower or any Restricted Subsidiary under Swap
Agreements to the extent permitted under Section 6.06; and

 

TGGT CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

(h) other unsecured Indebtedness of the Credit Parties in an aggregate principal
amount not exceeding $25,000,000 at any time outstanding.

Section 6.02. Liens. No Credit Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any Property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a) any Lien created pursuant to this Agreement or the Security Instruments;

(b) Permitted Encumbrances;

(c) any Lien on any Property or asset of any Credit Party or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other Property or asset of any Credit
Party or any other Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(d) any Lien existing on any Property or asset prior to the acquisition thereof
by any Borrower (other than Holdings) or any Restricted Subsidiary or existing
on any Property or asset of any Person that becomes a Restricted Subsidiary
after the date hereof prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien secures Indebtedness permitted by
Section 6.01(e), (ii) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, (iii) such Lien shall not apply to any other
Property or assets of any Borrower or any other Restricted Subsidiary and
(iv) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower (other than Holdings) or any Restricted Subsidiary; provided that
(i) such Liens, secure Indebtedness permitted by Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other Property or
assets of any Borrower or any other Restricted Subsidiaries; and

(f) any Lien granted by Holdings to Bank of America, N.A. in Account No.: 411073
established and maintained at Bank of America, N.A. (the “BoA Collateral
Account”) to secure any obligations of Holdings arising under a credit card line
of credit with Bank of America, N.A.; provided that the aggregate amount of
funds on deposit in the BoA Collateral Account shall not at any time exceed
$500,000.

 

TGGT CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

Section 6.03. Fundamental Changes.

(a) No Credit Party will, nor will it permit any of its Restricted Subsidiaries
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or Dispose of (in one transaction or in a
series of transactions) all or any substantial part of its assets (whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(i) any Restricted Subsidiary may merge into any Borrower (other than Holdings)
in a transaction in which a Borrower is the surviving entity;

(ii) any Borrower may merge into any other Borrower (other than Holdings) in a
transaction in which a Borrower is the surviving entity;

(iii) any Restricted Subsidiary may merge into any other Restricted Subsidiary
in a transaction in which the surviving entity is a Restricted Subsidiary;

(iv) any Restricted Subsidiary may merge with any other Person in connection
with a Permitted Acquisition so long as the surviving entity is or becomes a
Restricted Subsidiary;

(v) any Guarantor may Dispose of its assets to any Borrower (other than
Holdings) or to any Restricted Subsidiary;

(vi) any Borrower may Dispose of its assets to any other Borrower (other than
Holdings); and

(vii) any Restricted Subsidiary may liquidate or dissolve if the Borrowers
determine in good faith that such liquidation or dissolution is in the best
interests of the Borrowers and such Restricted Subsidiary and is not materially
disadvantageous to the Lenders.

(b) No Credit Party will, nor will it permit any of its Restricted Subsidiaries
to, engage to any material extent in any business other than Midstream Services
and businesses reasonably related thereto.

Section 6.04. Dispositions.

(a) No Credit Party will, nor will it permit any Restricted Subsidiary to,
Dispose of any Property except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:

(i) any Credit Party or any Restricted Subsidiary may Dispose of equipment and
related items in the ordinary course of business, that are obsolete or no longer
necessary in the business of the Credit Parties or any of their Restricted
Subsidiaries or that is being replaced by equipment of comparable value and
utility;

(ii) any Borrower or any Restricted Subsidiary may Dispose of Equity Interests
of any Unrestricted Subsidiary;

 

TGGT CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

(iii) any Guarantor may Dispose of any of its Property to any Borrower (other
than Holdings) or to any Restricted Subsidiary;

(iv) the Borrowers may Dispose of any of their Property to any other Borrower
(other than Holdings);

(v) any Borrower or any Restricted Subsidiary may Dispose of any Midstream
Assets or any interest therein (whether pursuant to a Disposition of all, but
not less than all, of the Equity Interests of any Restricted Subsidiary or
otherwise (other than, for the avoidance of doubt, the Equity Interests of any
Credit Party that is a general partner of any Credit Party)); provided that
(i) the fair market value of all Midstream Assets Disposed of (other than as a
result of a Casualty Event) during any period of twelve consecutive calendar
months shall not exceed, in the aggregate for all Credit Parties taken as a
whole, $10,000,000, (ii) the consideration received in respect of each
Disposition shall be equal to or greater than the fair market value of the
Midstream Assets subject to such Disposition (as reasonably determined by the
Board of Directors of Holdings and of such Credit Party and, if requested by the
Administrative Agent, Holdings and such Credit Party shall deliver a certificate
of a Responsible Officer of Holdings and of such Credit Party, respectively,
certifying to that effect), (iii) at least 75% of the consideration received in
respect of each Disposition shall be cash or cash equivalents, and (iv) the
Borrowers shall prepay the Loans and provide cash collateral to the extent
required by Section 2.10(b) as a result of each Disposition; and

(vi) with the prior written consent of the Majority Lenders and subject to
Section 2.10(b), any Borrower or any Restricted Subsidiary may Dispose of any
Midstream Assets or any interest therein (whether pursuant to a Disposition of
all, but not less than all, of the Equity Interests of any Restricted Subsidiary
or otherwise) not otherwise permitted pursuant to the foregoing clause (v);
provided, that the Credit Parties may not Dispose of (in one transaction or a
series of related transactions) all or substantially all of the Midstream Assets
of the Credit Parties (whether pursuant to a Disposition of Equity Interests of
a Restricted Subsidiary or otherwise) without the prior written consent of all
of the Lenders;

(b) For purposes of determining compliance with clause (v) of Section 6.04(a)
with respect to any exchange of Midstream Assets, the fair market value of such
exchange shall be the net reduction, if any, in fair market value realized or
resulting from such exchange.

Section 6.05. Investments, Loans, Advances, Guarantees and Acquisitions. No
Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any capital
stock, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any Indebtedness of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:

 

TGGT CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

(a) Permitted Investments;

(b) investments by any Credit Party in any Borrower or in any Person that is, or
thereby becomes, a Restricted Subsidiary and investments by Holdings in General
Partner;

(c) investments by any Borrower or any Guarantor consisting of intercompany
Indebtedness permitted under Section 6.01(c);

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) investments made by any Borrower (other than Holdings) or any of its
Restricted Subsidiaries in the ordinary course of business in direct ownership
interests in Midstream Assets or other similar arrangements which are usual and
customary for Midstream Services provided in connection with oil and gas
exploration and production activities located within the geographic boundaries
of the United States of America;

(f) investments made by any Credit Party consisting of Permitted Acquisitions;

(g) investments consisting of Swap Agreements to the extent permitted under
Section 6.06;

(h) investments permitted under Sections 6.03 and 6.04; and

(i) other investments by the Credit Parties; provided that, on the date any such
other investment is made, the amount of such investment, together with all other
investments made pursuant to this clause (i) of Section 6.05 (in each case
determined based on the cost of such investment) since the Effective Date, does
not exceed in the aggregate, $5,000,000.

Section 6.06. Swap Agreements. No Credit Party will, nor will it permit any of
its Restricted Subsidiaries to, enter into or maintain any Swap Agreement,
except Swap Agreements entered into by any Borrower or any Restricted Subsidiary
in the ordinary course of business with Approved Counterparties and not for
speculative purposes, including Swap Agreements to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of such Credit Party.

Section 6.07. Restricted Payments. No Credit Party will, nor will it permit any
of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that (a) Holdings may
declare and make Restricted Payments with respect to its Equity Interests
payable solely in its Equity Interests (other than Disqualified Stock), (b) any
Borrower that is a Subsidiary of Holdings may make Restricted Payments to
Holdings, (c) any Restricted Subsidiary may make Restricted Payments to any
Borrower, (d) Holdings may make a one-time cash distribution on the Effective
Date to the TGGT Equity Holders in an aggregate amount not to exceed
$250,000,000, and (e) so long as (i) each Borrower is taxed as a partnership for
federal income tax purposes under the Code and (ii) no Default exists or would
result from the making of such Restricted Payment, Holdings may make cash
distributions, no more frequently than quarterly (“Tax Distributions”) to the
TGGT Equity Holders for each taxable year of Holdings in an amount not exceeding
the Hypothetical Tax Liability for such taxable year.

 

TGGT CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

Section 6.08. Transactions with Affiliates. No Credit Party will, nor will it
permit any of its Restricted Subsidiaries to, Dispose of any Property or assets
to, or purchase, lease or otherwise acquire any Property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to such Credit Party or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from Third Parties, (b) transactions between
or among the Credit Parties not involving any other Affiliate, (c) transactions
described on Schedule 6.08, (d) any Restricted Payment permitted by
Section 6.07, (e) the investments permitted under Section 6.05 (other than any
investments made pursuant to clauses (f) and (i) thereof) and (f) transactions
similar in nature to those described on Schedule 6.08 so long as such
transactions are entered into in the ordinary course of business on monetary
terms that are not less favorable to such Credit Party than could be obtained on
an arm’s length basis from Third Parties.

Section 6.09. Restrictive Agreements. No Credit Party will, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of any Credit Party or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its Property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to any Borrower, any Guarantor or any
Restricted Subsidiary or to Guarantee Indebtedness of any Borrower, any
Guarantor or any Restricted Subsidiary; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions set forth in
the Loan Documents, (iii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.09 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the Property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

Section 6.10. Disqualified Stock and Fiscal Year. No Credit Party will, nor will
it permit any of its Restricted Subsidiaries to, issue any Disqualified Stock
nor will it change its fiscal year.

Section 6.11. Amendments of Organizational Documents. Without the prior written
consent of the Majority Lenders (which consent shall not be unreasonably
withheld), no Credit Party will, nor will it permit any of its Restricted
Subsidiaries to, enter into or permit any material modification or amendment of,
or waive any material right or obligation of any Person under, its
Organizational Documents; provided that such prior written consent shall not be
required with respect to modification or amendments affecting (a) the
appointment of members of the Board of Directors of Holdings, (b) the allocation
of the Total Votes among members of the Board of Directors of Holdings, or
(c) any of the matters listed under Section 5.1 of the TGGT Holdings LLC
Agreement so long as, in the case of each of clauses (a), (b) and (c), such
modifications or amendments do not otherwise result in a Change of Control.

 

TGGT CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

Section 6.12. Material Agreements. No Credit Party will, nor will it permit any
of its Restricted Subsidiaries to (a) enter into any Material Agreements except
on an arm’s length basis, (b) cancel or terminate any Material Agreements or
consent to or accept any cancellation or termination thereof, (c) amend or
otherwise modify any Material Agreements in any material respect, (d) waive any
default under or breach of any Material Agreements, (e) agree in any manner to
any other material amendment, modification or change of any term or condition of
any Material Agreements or (f) take any other action in connection with any
Material Agreements that would materially impair the value of the interest or
rights of any Credit Party or any of its Restricted Subsidiaries, as applicable,
thereunder, in each case in the foregoing clauses (a) through (f) that would be
materially adverse to, or that would materially impair the interest, rights,
remedies or benefits available to, the Administrative Agent or any Lender.

Section 6.13.Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. No Credit Party will, nor will it permit any Restricted Subsidiary
to, enter into or suffer to exist any (i) Sale and Leaseback Transaction or
(ii) any other transaction pursuant to which it incurs or has incurred
Off-Balance Sheet Liabilities, except for Swap Agreements permitted under the
terms of Section 6.06.

Section 6.14. Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Holdings will not permit the
Consolidated Interest Coverage Ratio as of the end of each fiscal quarter ending
on or after March 31, 2011, for the period of four consecutive fiscal quarters
then ending, to be less than 2.50 to 1.00; provided that notwithstanding
anything to the contrary contained herein, for purposes of calculating the
Consolidated Interest Coverage Ratio and determining compliance with this
Section 6.14(a), for any period of determination prior to December 31, 2011,
Consolidated EBITDA and Consolidated Interest Expense shall be calculated by
annualizing Consolidated EBITDA and Consolidated Interest Expense, as the case
may be, for the period from and including January 1, 2011 through and including
the date of determination.

(b) Consolidated Leverage Ratio. Holdings will not permit the Consolidated
Leverage Ratio for the period of four consecutive fiscal quarters then ending,
commencing with the fiscal quarter ending March 31, 2011, to be greater than:

(i) 5.50 to 1.00, in the case of any such period ended on the last day of (A) a
fiscal quarter in which a Borrower or any Restricted Subsidiary makes a
Specified Acquisition, or (B) the next three succeeding fiscal quarters ending
after the fiscal quarter in which such Specified Acquisition was consummated, or

(ii) 5.00 to 1.00, in the case of any such period ended on the last day of any
other fiscal quarter;

provided that notwithstanding anything to the contrary contained herein, for
purposes of calculating the Consolidated Leverage Ratio and determining
compliance with this Section 6.14(b) and the Applicable Rate, for any period of
determination prior to December 31, 2011, Consolidated EBITDA shall be
calculated by annualizing Consolidated EBITDA for the period from and including
January 1, 2011 through and including the date of determination.

 

TGGT CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

Section 6.15. Holdings and General Partner. Neither Holdings nor General Partner
shall (i) conduct, transact or otherwise engage in any business or operations
other than those incidental to its direct or indirect ownership of, or Permitted
Acquisitions of, the Equity Interests of, and managing the operations of, its
Subsidiaries and the issuance and registration under federal securities laws of
securities and other matters incidental thereto, (ii) incur, create, assume or
suffer to exist any Indebtedness except (w) Indebtedness permitted under
Section 6.01(c), (x) nonconsensual obligations imposed by operation of law,
(y) obligations with respect to its repayment and/or Guarantee of the
Obligations and (z) obligations with respect to its Equity Interests,
(iii) create, assume or permit to exist any Lien to secure Indebtedness upon the
Equity Interests of its Subsidiaries or any of its other Properties or assets
(other than the Liens granted to the Administrative Agent pursuant to the
Security Instruments), (iv) own, lease, manage or otherwise operate any
properties or assets other than (w) the direct or indirect ownership of the
Equity Interests of its Subsidiaries and other interests incidental thereto,
(x) the lease of certain office space located at 12377 Merit Drive, Suite 300A,
Dallas, Texas 75251, (y) the ownership of the office building located at 201 W.
Grand Ave., Marshall, Texas 75670 and (z) the maintenance of certain demand
deposit accounts so long as such deposit accounts (other than the BoA Collateral
Account) are at all times subject to a first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties.

Article VII

Guarantee of Obligations

Section 7.01. Guarantee of Payment. Each Guarantor unconditionally and
irrevocably guarantees to the Administrative Agent for the benefit of the
Secured Parties, the punctual payment of all Obligations now or which may in the
future be owing by any Credit Party (the “Guaranteed Liabilities”). This
Guarantee is a guaranty of payment and not of collection only. The
Administrative Agent shall not be required to exhaust any right or remedy or
take any action against any Borrower or any other Person or any collateral. The
Guaranteed Liabilities include interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Loan Documents, or the Swap Agreements between
any Credit Party and any Secured Party, as the case may be, regardless of
whether such interest is an allowed claim. Each Guarantor agrees that, as
between the Guarantor and the Administrative Agent, the Guaranteed Liabilities
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards any Borrower or any other Guarantor
and that in the event of a declaration or attempted declaration, the Guaranteed
Liabilities shall immediately become due and payable by each Guarantor for the
purposes of this Guarantee.

 

TGGT CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

Section 7.02. Guarantee Absolute. Each Guarantor guarantees that the Guaranteed
Liabilities shall be paid strictly in accordance with the terms of this
Agreement and the Swap Agreements to which any Secured Party is a party. The
liability of each Guarantor hereunder is absolute and unconditional irrespective
of: (a) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Loan Documents or the Guaranteed Liabilities, or any
other amendment or waiver of or any consent to departure from any of the terms
of any Loan Document or Guaranteed Liability, including any increase or decrease
in the rate of interest thereon; (b) any release or amendment or waiver of, or
consent to departure from, any other guaranty or support document, or any
exchange, release or non-perfection of any collateral, for all or any of the
Loan Documents or Guaranteed Liabilities; (c) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend, restructure or otherwise affect any
term of any Loan Document or Guaranteed Liability; (d) without being limited by
the foregoing, any lack of validity or enforceability of any Loan Document or
Guaranteed Liability; and (e) any other setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, the Borrowers or a Guarantor.

Section 7.03. Guarantee Irrevocable. This Guarantee is a continuing guaranty of
the payment of all Guaranteed Liabilities now or hereafter existing under this
Agreement and such Swap Agreements to which any Secured Party is a party and
shall remain in full force and effect until payment in full of all Guaranteed
Liabilities and other amounts payable hereunder and until this Agreement and the
Swap Agreements are no longer in effect or, if earlier, when the Guarantor has
given the Administrative Agent written notice that this Guarantee has been
revoked; provided that any notice under this Section shall not release the
revoking Guarantor from any Guaranteed Liability, absolute or contingent,
existing prior to the Administrative Agent’s actual receipt of the notice at its
branches or departments responsible for this Agreement and such Swap Agreements
and reasonable opportunity to act upon such notice.

Section 7.04. Reinstatement. This Guarantee shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Liabilities is rescinded or must otherwise be returned by any Secured
Party on the insolvency, bankruptcy or reorganization of any Borrower, or any
other Credit Party, or otherwise, all as though the payment had not been made.

Section 7.05. Subrogation. No Guarantor shall exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guarantee or
otherwise, until all the Guaranteed Liabilities have been paid in full and this
Agreement and the Swap Agreements to which any Lender Counterparty is a party
are no longer in effect. If any amount is paid to the Guarantor on account of
subrogation rights under this Guarantee at any time when all the Guaranteed
Liabilities have not been paid in full, the amount shall be held in trust for
the benefit of the Secured Parties and shall be promptly paid to the
Administrative Agent to be credited and applied to the Guaranteed Liabilities,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of this Agreement and such Swap Agreements. If any Guarantor makes payment
to the Administrative Agent, Lenders, or any other Secured Parties of all or any
part of the Guaranteed Liabilities and all the Guaranteed Liabilities are paid
in full and this Agreement and such Swap Agreements are no longer in effect, the
Administrative Agent, Lenders and other Secured Parties shall, at such
Guarantor’s request, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Liabilities resulting from the payment.

 

TGGT CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

Section 7.06. Subordination. Without limiting the rights of the Administrative
Agent, the Lenders and the other Secured Parties under any other agreement, any
liabilities owed by any Borrower to any Guarantor in connection with any
extension of credit or financial accommodation by any Guarantor to or for the
account of any Borrower, including but not limited to interest accruing at the
agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Guaranteed Liabilities, and such
liabilities of the Borrowers to such Guarantor, if the Administrative Agent so
requests, shall be collected, enforced and received by any Guarantor as trustee
for the Administrative Agent and shall be paid over to the Administrative Agent
on account of the Guaranteed Liabilities but without reducing or affecting in
any manner the liability of the Guarantor under the other provisions of this
Guarantee.

Section 7.07. Payments Generally. All payments by the Guarantors shall be made
in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents and the Swap Agreement to which any Lender
Counterparty is a party, as the case may be; provided, however, that (if the
Payment Currency is other than Dollars) any Guarantor may, at its option (or, if
for any reason whatsoever any Guarantor is unable to effect payments in the
foregoing manner, such Guarantor shall be obligated to) pay to the
Administrative Agent at its principal office the equivalent amount in Dollars
computed at the selling rate of the Administrative Agent or a selling rate
chosen by the Administrative Agent, most recently in effect on or prior to the
date the Guaranteed Liability becomes due, for cable transfers of the Payment
Currency to the place where the Guaranteed Liability is payable. In any case in
which any Guarantor makes or is obligated to make payment in Dollars, the
Guarantor shall hold the Administrative Agent, the Lenders and the other Secured
Parties harmless from any loss incurred by the Administrative Agent, any Lender
or any other Secured Party arising from any change in the value of Dollars in
relation to the Payment Currency between the date the Guaranteed Liability
becomes due and the date the Administrative Agent, such Lender or such other
Secured Party is actually able, following the conversion of the Dollars paid by
such Guarantor into the Payment Currency and remittance of such Payment Currency
to the place where such Guaranteed Liability is payable, to apply such Payment
Currency to such Guaranteed Liability.

Section 7.08. Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent, any Lender or any other Secured Party may otherwise have,
the Administrative Agent, such Lender or such other Secured Party shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of any Guarantor at any office
of the Administrative Agent, such Lender or such other Secured Party, in Dollars
or in any other currency, against any amount payable by such Guarantor under
this Guarantee which is not paid when due (regardless of whether such balances
are then due to such Guarantor), in which case it shall promptly notify such
Guarantor thereof; provided that the failure of the Administrative Agent, such
Lender, or such other Secured Party to give such notice shall not affect the
validity thereof.

 

TGGT CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

Section 7.09. Formalities. Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guarantee or incurrence of any
Guaranteed Liability and any other formality with respect to any of the
Guaranteed Liabilities or this Guarantee.

Section 7.10. Limitations on Guarantee. The provisions of the Guarantee under
this Article VII are severable, and in any action or proceeding involving any
state corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guarantee, then, notwithstanding any other
provision of this Guarantee to the contrary, the amount of such liability shall,
without any further action by the Guarantors, the Administrative Agent, any
Lender or any other Secured Party, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 7.10, with respect to the Maximum
Liability of the Guarantors, is intended solely to preserve the rights of the
Administrative Agent, Lenders and other Secured Parties hereunder to the maximum
extent not subject to avoidance under applicable law, and no Guarantor nor any
other Person shall have any right or claim under this Section 7.10 with respect
to the Maximum Liability, except to the extent necessary so that none of the
obligations of any Guarantor hereunder shall be rendered voidable under
applicable law.

Article VIII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan (including any
payments required under Section 2.10) or any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) days;

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder
or in any Loan Document furnished pursuant to or in connection with this
Agreement or any amendment or modification thereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

(d) any Credit Party or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01,
Section 5.02, Section 5.03 (with respect to any Credit Party’s or any Restricted
Subsidiary’s existence), Section 5.11, Section 5.08, Section 5.15, or in Article
VI;

 

TGGT CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

(e) any Credit Party or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any Loan
Document, and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
Representative (which notice will be given at the request of any Lender);

(f) any Credit Party or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the Property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) any Credit Party or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

TGGT CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

(j) any Credit Party or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against any Credit Party or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Credit Party or any
Restricted Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any of the Security Instruments shall cease, for any reason, to be in full
force and effect, or any Credit Party shall so assert, or any Lien created by
the Security Instruments shall cease to be enforceable and of the same effect
and priority purported to be created thereby;

(n) the delivery by any Guarantor to the Administrative Agent of written notice
that its Guarantee under Article VII has been revoked or is otherwise declared
invalid or unenforceable; or

(o) a Change of Control shall occur;

then, and in every such event (other than an event with respect to any Credit
Party or any Restricted Subsidiary described in clause (h) or (i) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrower Representative, take either or both of the following
actions, at the same or different times: (i) terminate the Aggregate Commitment,
and thereupon the Aggregate Commitment shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder
(including, without limitation, the payment of cash collateral to secure the
total LC Exposure as provided in Section 2.05(j)), shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Credit Party described in clause (h) or (i) of this Article, the
Aggregate Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers. Without limiting the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, the Issuing Bank and each Lender may protect
and enforce its rights under this Agreement and the other Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in this Agreement or any other Loan Document,
and the Administrative Agent, the Issuing Bank and each Lender may enforce
payment of any Obligations due and payable hereunder or enforce any other legal
or equitable right and remedies which it may have.

 

TGGT CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

Article IX

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or other Affiliate thereof as if
it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders or the Majority
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Credit Party that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Majority
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrowers or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. In addition, the
Administrative Agent shall have the right to exclude any Lender from all or any
portions of any meetings or omit to provide any Lender with any information if
the Administrative Agent, in its sole discretion, believes in good faith that
such exclusion or omission, is advisable or necessary (i) to fulfill
Administrative Agent’s obligations with respect to confidential or proprietary
information of Third Parties or (ii) to avoid any disclosures of information
that would result in an identified or potential conflict of interest between
Administrative Agent and any Lender. No Person identified as a Co-Syndication
Agent, Co-Documentation Agent or Co-Lead Arranger, in each case in its
respective capacity as such, shall have any responsibilities or duties, or incur
any liability, under this Agreement or the other Loan Documents.

 

TGGT CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Majority Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in Chicago, Illinois or New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

TGGT CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral that it is permitted to be sold or released pursuant to
the terms of the Loan Documents. Each Lender and the Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver to the Borrowers, at
the Borrowers’ sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrowers
in connection with any Disposition of Collateral to the extent such Disposition
is permitted by the terms of Sections 6.03 or 6.04 or is otherwise authorized by
the terms of the Loan Documents.

Article X

Miscellaneous

Section 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or electronic mail (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to any Credit Party, to TGGT Holdings, LLC, 12377 Merit Drive, Suite
300A, Dallas, Texas 75251, Attention: Roger Fox, President and General Manager,
Telecopy No. (972) 201-0705, E-mail: rfox@TGGTHoldings.com., with a copy to
(x) TGGT Holdings, LLC, 12377 Merit Drive, Suite 300A, Dallas, Texas 75251,
Attention: Michael Short, General Counsel and Secretary, Telecopy No.
(972) 201-0705, E-mail: mshort@TGGTHoldings.com, (y) Haynes and Boone, LLP, 2323
Victory Ave., Suite 700, Dallas, Texas 75219, Attention: Paul H. Amiel, Telecopy
No. (214) 200-0555, E-mail: paul.amiel@haynesboone.com and (z) BG Americas &
Global LNG, 5444 Westheimer, Suite 1775, Houston, TX 77056, Attention: Thomas A.
Smith, Chief Counsel, Telecopy No. (713) 599 3781, E-mail:
thomas.smith@bg-group.com;

(ii) if to the Administrative Agent or Issuing Bank, to JPMorgan Chase Bank,
N.A., Mail Code IL1-0010, 10 South Dearborn, 7th Floor, Chicago, Illinois
60603-2003, Attention: Claudia Kech, Telecopy No.: (312) 385-7096, E-mail:
claudia.kech@jpmchase.com, with a copy to JPMorgan Chase Bank, N.A., 2200 Ross
Avenue, 3rd Floor, TX1-2991, Dallas, Texas 75201, Attention: Kimberly A.
Bourgeois, Senior Vice President, Telecopy No. (214) 965-3280, E-mail:
kimberly.a.bourgeois@jpmorgan.com;

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

TGGT CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address, telecopy number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received by the recipient during its normal
business hours.

(d) Notwithstanding anything to the contrary contained herein, the
Administrative Agent may, and shall at the request of the Majority Lenders,
withhold information from any Affiliate Lender and exclude any Affiliate Lender
from communications among the Administrative Agent and the other Lenders related
to waivers, consents, amendments and other actions or decisions with respect to
any Loan Document which may be affected by a vote of the Majority Lenders or for
which Affiliate Lender is not entitled to vote pursuant to the terms of this
Agreement and the other Loan Documents (collectively, the “Majority Lender
Decisions”), including restricting any Affiliate Lender’s access to “Intralinks”
or any other similar electronic platform in respect of any information,
documents or agreements posted in connection with any such Majority Lender
Decisions. In addition, the Administrative Agent and the Lenders (other than any
Affiliate Lender) shall have the right to exclude any Affiliate Lender from all
or any portions of any meetings or omit to provide any Affiliate Lender with any
information if the Administrative Agent, in its sole discretion, believes in
good faith that such exclusion or omission, upon advice of counsel, is advisable
or necessary to preserve the attorney-client privilege between the
Administrative Agent and its legal counsel.

Section 10.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrowers therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

TGGT CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Credit Parties and the Majority Lenders or by the Credit Parties and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall:

(i) increase the Commitment of any Lender or, except as set forth in the
definition of Applicable Percentage, increase the Applicable Percentage of any
Lender, in each case, without the written consent of such Lender;

(ii) reduce the principal amount of any Loan (other than by prepayment) or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of the Aggregate Commitment, without the written
consent of each Lender affected thereby (it being understood that waiver of a
mandatory prepayment of the Loans or a mandatory reduction of the Commitments
shall not constitute a postponement or waiver of a scheduled payment or date of
expiration);

(iv) change Section 2.17(b), Section 2.17(c) or Section 2.17(e) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender;

(v) except in connection with any Dispositions permitted in Sections 6.03 and
6.04, release any Credit Party from its obligations under the Loan Documents or
release any of the Collateral without the written consent of each Lender;

(vi) change any of the provisions of this Section or the definition of
“Super-Majority Lenders” or “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; or

(vii) amend this Section 10.02 without the consent of each Lender;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
(including the rights of the Administrative Agent and the Issuing Bank under
Section 2.19) without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be.

(c) Notwithstanding anything to the contrary contained in this Section 10.02,
the Administrative Agent may, with the consent of the Borrower Representative
only, amend, modify or supplement this Agreement or any of the other Loan
Documents to correct any clerical errors or cure any ambiguity, omission,
mistake, defect or inconsistency.

 

TGGT CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------

Section 10.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE CO-LEAD
ARRANGERS, THE CO-SYNDICATION AGENTS, THE CO-DOCUMENTATION AGENTS, THE ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY CREDIT PARTY OR ANY
SUBSIDIARY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY CREDIT
PARTY OR ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED (A) FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE; OR (B) WITH RESPECT TO THE ABOVE CLAUSE
(III) ONLY, FROM A RELEASE (AS HEREINAFTER DEFINED) FIRST OCCURRING AFTER A
FORECLOSURE OR DEED IN LIEU OF FORECLOSURE OF THE PROPERTY RESULTING IN
LIABILITY UNDER CLAUSE (III) OF THIS SECTION 10.03(b) AND NOT DIRECTLY AND
INDIRECTLY RESULTING FROM ANY ACTIONS OR OMISSIONS OF ANY CREDIT PARTY. FOR
PURPOSES OF THIS SECTION 10.03(b), THE TERM “RELEASE” MEANS ANY RELEASING,
SPILLING, LEAKING, PUMPING, POURING, EMITTING, DISCHARGING, DEPOSITING,
CONDUCTING, DRAINING, SEEPING, DUMPING OR DISPOSING OF ANY HAZARDOUS MATERIAL
INTO THE ENVIRONMENT.

 

TGGT CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------

(c) To the extent that any Credit Party fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage of such unpaid amount with respect to the amounts to be
paid to the Issuing Bank and such Lender’s Aggregate Applicable Percentage of
such unpaid amount with respect to amounts to be paid to the Administrative
Agent (in each case, determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

(d) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE CREDIT PARTIES SHALL
NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

 

TGGT CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------

Section 10.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
(including any Affiliate Lender) may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, a Federal Reserve Bank,
an Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

(B) the Issuing Bank; and

(C) the Administrative Agent; provided that notwithstanding the foregoing, any
consent by the Administrative Agent of any assignment by an Affiliate Lender to
any assignee that is not an existing Lender (excluding any Affiliate Lender) at
the time of such assignment shall be at the sole discretion of the
Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000, unless the
Borrowers and the Administrative Agent otherwise consent, provided that no such
consent of the Borrowers shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of such
Lender’s Commitment and such Lender’s Loans under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

TGGT CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) immediately after giving effect to such assignment, the Commitments and
Credit Exposure of all Affiliate Lenders taken as a whole shall not exceed 50%
of the Aggregate Commitment and Aggregate Credit Exposure.

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender, or an Affiliate Lender, as the case may be,
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.14, Section 2.15, Section 2.16 and
Section 10.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section except that (x) any attempted assignment or transfer by any Lender
that does not comply with clause (C) or (E) of Section 10.04(b)(ii) shall be
null and void and (y) any attempted assignment or transfer by any Affiliate
Lender that does not comply with clause (C) of Section 10.04(b)(i) shall be null
and void. For the avoidance of doubt, any assignment or transfer of any of the
rights and obligations of an Affiliate Lender under and in accordance with this
Agreement to a Person that is not an Affiliate of EXCO, BG Group or any Credit
Party or any of their respective Subsidiaries shall not be an Affiliate Lender
so long as such assignee or transferee does not thereafter become an Affiliate
of EXCO, BG Group or any Credit Party or any of their respective Subsidiaries.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment and Applicable Percentage of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Credit Parties, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Credit Parties, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

TGGT CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the Eligible
Assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(d) or Section 2.05(e), Section 2.06, Section 2.17(d) or
Section 10.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c)

(i) Any Lender (other than any Affiliate Lender) may, without the consent of the
Borrowers, the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrowers, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) no Affiliate Lender may be a
Participant for purposes of this Agreement. Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Section 2.14,
Section 2.15 and Section 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.

 

TGGT CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or Section 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of the Borrowers. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.16(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Aggregate Commitment has not
expired or terminated. The provisions of Section 2.14, Section 2.15,
Section 2.16 and Section 10.03 and Article IX shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Aggregate Commitment or the termination of this Agreement or
any provision hereof.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent and J.P. Morgan constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

TGGT CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------

Section 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of any Credit Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
and Section 7.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 10.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL
OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

TGGT CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------

(c) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or any self-regulatory authority or
agency possessing investigative powers and the ability to sanction members for
non-compliance, (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as, or otherwise consistent with, those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties and their obligations,
(g) with the consent of the Borrowers or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than a Credit
Party. For the purposes of this Section, “Information” means all information
received from any Credit Party relating to any Credit Party or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
any Credit Party; provided that, in the case of information received from any
Credit Party after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

TGGT CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------

Section 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit accounts (formerly Tex.
Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to
any Loan, nor shall this Agreement or any Loan be governed by or be subject to
the provisions of such Chapter 346 in any manner whatsoever.

Section 10.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Credit Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Credit Party, which information includes the name and
address of each Credit Party and other information that will allow such Lender
to identify each Credit Party in accordance with the Act. Each Credit Party
shall, upon the request of the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
reasonably requires to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

TGGT CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS: TGGT HOLDINGS, LLC By: /s/ Roger
Fox                                                          Name:   Roger Fox
Title:   President and General Manager TGG PIPELINE, LTD. By: TGGT GP Holdings,
LLC,        its general partner By: /s/ Roger
Fox                                                          Name:   Roger Fox
Title:   President and General Manager TALCO MIDSTREAM ASSETS, LTD. By: TGGT GP
Holdings, LLC,        its general partner By: /s/ Roger
Fox                                                          Name:   Roger Fox
Title:   President and General Manager GUARANTOR: TGGT GP HOLDINGS, LLC By: /s/
Roger Fox                                                          Name:   Roger
Fox Title:   President and General Manager

 

TGGT CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent and Issuing
Bank By: /s/Brian Orlando                                                       
Name:   Brian Orlando Title:   Authorized Officer

 

TGGT CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender and as a Co-Syndication Agent By:  

/s/ J. Christopher Lyons

Name:   J. Christopher Lyons Title: Managing Director

 

By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title: Director

 

TGGT CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Co-Syndication
Agent By:  

/s/ Tom K. Martin

Name:   Tom K. Martin Title:   Director

 

TGGT CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender and as a Co-Documentation Agent By:
 

/s/ Eric Stoerr

Name:   Eric Stoerr Title:   Managing Director

 

TGGT CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and as a Co-Documentation Agent By:  

/s/ John F. Miller

Name:   John F. Miller Title:   Attorney-in-Fact

 

TGGT CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

BG ATLANTIC FINANCE LIMITED, as a Lender By:  

/s/ Craig John Cowley

Name:   Craig John Cowley Title:   Head of Project Finance

 

TGGT CREDIT AGREEMENT – Signature Page